Draft Environment and Social Impact Assessment

Project Number: 55205-001
29 April 2022

Lao PDR: Monsoon Wind Power Project
Part 3: Main Report

Prepared by Impact Energy Asia Development Limited (IEAD) for the Asian Development Bank.

This draft environment and social impact assessment is a document of the borrower. The views
expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “terms of use” section
of ADB's website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
The business of sustainability

Monsoon Wind Power
Project, Sekong and
Attapeu Provinces, Lao
PDR

Environmental and Social Impact
Assessment

29 April 2022

Project No.: 0598121
Document details

Document title

Monsoon Wind Power Project, Sekong and Attapeu Provinces, Lao PDR

Document subtitle

Environmental and Social Impact Assessment

Project No. 0598121

Date 29 April 2022

Version 2.0

Author Aurora Finiguerra, Cheryl Ng, Elaine Wong, Hoa Tran, Jacopo Ventura, Mingkwan
Naewjampa, Shubhankar Khare, Tirapon Premchitt, Winee Tammaruk

Client Name Impact Energy Asia Development Limited (IEAD)

Document history

ERM approval to issue
Version Revision | Author Reviewed by Name Date Comments
1 4A As above | Kamonthip Ma-Oon, Kamonthip 18-02-22 Draft to
Sabrina Genter, Les Ma-Oon IEAD
Hatton, George
Chatzigiannidis,
Simone Poli, Aniket
Jalgaonkar
1 1.2 As above | As above Kamonthip 25-02-22 Draft to
Ma-Oon IEAD
1 1.3 As above | As above Kamonthip 23-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 30-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 21-04-22 Draft to
Ma-Oon IEAD and
ADB
2 21 As above | As above Kamonthip 29-04-22 Final ESIA
Ma-Oon Report

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

iti. Any lesser impacts are mitigated in accordance with para. 27’, whereby mitigation measures
will be designed to achieve at least no net loss of biodiversity.”

Requirements in terms of legally protected areas

The project footprint does not overlap with any identified formally legally protected areas therefore the
requirements under ADB SPS Paragraph 28 and 30 do not apply.

7.5 Social Baseline

7.5.1 Introduction

This section presents a description of the socio-economic characteristics of the Project Area of

Influence (Aol), and where available utilizes national and regional level data for providing a more

cogent understanding of the context. This social baseline analysis is based on:

= Social baseline provided in the local EIA (2020);

= Primary data collected by conducting a systematic socio-economic household survey, key
informant interviews targeting the Aol, to supplement the available surveys and studies; and

= Secondary data collated from published literature as well as national and regional data sources.

Focus group discussions (FGDs) and key informant interviews (Klls) were chosen as the qualitative
data collection methodology to:

= Provide detailed information rapidly;

= Provide information on the many non-measurable issues (for example, access to natural
resources or the structure of social institutions); and

= Ensure a more inclusive, participatory approach than what would have been possible with
individual questionnaires.

However, due to the Covid-19 pandemic, government restrictions were imposed on the districts where
the Project is located, for the majority of the duration in the second half of 2021. As such, the Project
was not able to undertake FGDs. The local villagers were also hesitant to engage in group activities
due to the risk of spreading Covid-19.

The Project team was apprehensive of potential risks associated with the undertaking of the social
baseline plan, therefore a modification to the plan was implemented with an aim to fill the gaps while
respecting the needs to have a Covid-19-safe field operation during the pandemic.

The modification of the social baseline plan consisted of:

= _ Kills with village leaders, teachers, healthcare workers, religious leaders, and others; and

= FGDs (in the KIl format) with representatives of women groups, youth groups, livelihood groups,
ethnic minority groups.

7.5.2 National Socio-economic Overview

This section presents national-level overview of demographics, institutional context, and the economy
of Laos.

An overview of the national socio-economic conditions provides a context for the socio-economic
conditions and characteristics of the Project-affected population to be understood more thoroughly,
which in turn, provides a strong basis for the potential socio-economic impacts on the Project-affected
population to be assessed, particularly in the area of vulnerability to change.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 187
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

7.5.2.1. Demographic Information

The Laos PDR population

Lao PDR is a land-locked country in mainland Southeast Asia bordering Myanmar, Cambodia, China,
Thailand, and Vietnam, with a total area of approximately 237,000 km?. The landscape is mostly
mountainous (80%) with some plains and plateaus (20%) found mostly among the Mekong river
plains.‘? The country has 7.2 million people live in 18 provinces in 2020, with an estimated annual
growth rate of 1.5%.*° The male and female population of Lao PDR are 3.65 million and 3.62 million
respectively, with a corresponding share of 50.2% and 49.8%. The country has a total of
approximately 1.3 million households with average household size of 5.3 people per family and
population density of 31 people per km?.

Ethnicity and Religion

The country is one of the most ethnically diverse countries in mainland Southeast Asia. The Lao
government currently recognises 160 ethnic subgroups within 50 ethnic groups.“* Out of the total
population, the Lao ethnic group accounted for 53 percent, followed by Khamu (11%), Hmong (9%)
and other ethnic groups (27%).

Laos is official language and over 80 languages used by different ethnicities in Lao PDR and the most
common are Khmu and Hmong languages. Other minority languages include Akha, Arem, Bana,
Katu, Ksingmul, Maleng, Lamet, Phai, Tai Daeng, Phu Thai, and Tai Dam.

The most vulnerable ethnic minorities have very few assets, are geographically isolated (mostly
highlands), and face language and cultural barriers.

Buddhism is the pre-dominant faith practiced by the population in Lao PDR. Sixty-five percent of the
population are Buddhist, while Christians constituted nearly 2%, and 32% reported themselves as
having no religion or being animist.4®

In-migration and out-migration

A significant portion of the population (35%) still resides in rural areas and work in an agriculture
sector dominated by subsistence farming; however, the pace of urbanization (population growth in
urban areas) is relatively fast at a rate of at 3.1% per annum in 2015, the highest urbanization rate in
the Asia Pacific region.*®

In addition, there is a strong in-migration trend in Lao PDR, where one in ten residents moved into an
area from another province.*” In the last thirty years, rural to urban migration seems to be a recent
phenomenon resulted from networks constructed around the country.“°

According to United Nations data, there are 1.3 million Lao nationals living abroad, with Thailand the
largest destination country (approximately 300,000). Lao migrant workers are predominantly
employed in domestic work, construction, manufacturing, agriculture, seafood processing and
entertainment work, mainly in neighbouring border provinces and larger cities in Thailand. Financial
remittances from these workers are a significant source of income in the Lao People’s Democratic
Republic, totalling an estimated USD 265 million in 2020.“ It is within the context of this cross-border

42 | and-Links, 2013

43 | a0 Statistic Bureau, 2020a

44 WGA, 2021

45 IFAD, 2012

48 UN-Habitat & ESCAP, 2015, p. 23

47 | 20 Statistics Bureau, 2016, p. 56

48 Bouté, 2017, as cited in UCRSEA, 2017
48 Lo, 2021

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 188
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

movement that the migrating population is at the risk of being trafficked for forced labour, sexual
exploitation, and child labour.®°

Poverty, inequality and human development index

Lao PDR is classified as a low and middle income country (LMIC) and a least develop country (LDC)
by the United Nation. LDCs are low-income countries confronting severe structural impediments to
sustainable development. They are highly vulnerable to economic and environmental shocks and
have low levels of human assets.°'

Lao’s Gross Domestic Product (GDP) per capita is USD 1,789, with GDP growth rate at 7.2 percent
on average over the last 20 years.

The poverty rate of Lao PDR has declined from 24.6% in 2012/2013 to 18.3% in 2018/2019 (Lao
Statistics Bureau, 2020b); however, the poverty rate in Lao PDR is now expected to increase to
21.5% due to the impact of Covid-19 (Government of the Lao PDR, 2021). Although the poverty rate
has been rapidly reduced in rural areas (while urban poverty reduction has stagnated), the gap in
poverty rate between rural (23.8%) and urban (7.0%) poverty rates remain — rural poverty rate is 3.4
times higher than that of urban areas as reflected in increased Gini®? index from 0.31 in 1992/93 to
0.39 in 2018,5954

In 2019, Lao PDR’s Human Development Index (HDI)*° was 0.61, ranking 137th out of 189 countries
indicating a medium human development progress. The Lao PDR HDI comes with a Gender
Inequality Index (GIl)* of 0.46, raking 113th out of 162 countries suggesting a relatively low
inequalities between women and men, and the Multidimensional Poverty Index (MPI)°”, which is the
share of the population that is multidimensional poor, adjusted by the intensity of the deprivations, is
0.11.5

In 2021, the new prime minister announced seven priorities, vowing to tackle public debt and revenue
leakages, boost exports, counter corruption and create more job opportunities. The government has
also pledged to foster quality growth and reduce reliance on the natural resource sector, to increase
access to basic public services, especially health and education, and to place more emphasis on
human resource development.

A brief country overview of Lao PDR is presented in Figure 7.29.

50 Us Department of State, 2021
51 UN Department of Economic and Social Affairs, n.d.

52 The Gini Index is a summary measure of income inequality. The Gini coefficient ranges from 0, indicating perfect equality
(where everyone receives an equal share), to 1, perfect inequality (where only one recipient or group of recipients receives all
the income). Thus, values indicating greater inequality.

58 Lao Statistics Bureau, 2020b

54 The World Bank, n.d.

55 The HDI is a summary measure for assessing long-term progress in three basic dimensions of human development: a long
and healthy life, access to knowledge and a decent standard of living.

56 Gil reflects gender-based inequalities in three dimensions — reproductive health, empowerment, and economic activities
57 MPI identifies multiple overlapping deprivations suffered by individuals in 3 dimensions: health, education and standard of
living.

58 UNDP, 2020a

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 189
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.29: Lao PDR Country Brief Overview

Capital Vientiane

Area 237,000 km?

Population 7.2 million

GDP USD 17.95 billion (2018)

GDP Growth Rate -1.8 to 1% in 2020, usually

Projection around 6.8% annually

Inequality (Gini 41.1 (medium)

Coefficient)

Human Development 0.64

Index (HDI)

Income Status Lower middle income

Poverty rate 21.5%

Key export Hydropower, tourism, wood,
clothing, coffee, rubber,
metal

7.5.2.2 Institutional Context

Lao PDR’s system of governance has four levels: national, provincial, district and village with
provincial, district, and village levels classified under local governance. The institutional context is
summarised below:

= The National Assembly: is the supreme organ of the state and the only body with constitutional
and legislative power to draw up, adopt, and amend the constitution and to make and amend
laws, to legislate and implement state plans and budgets, and overseeing the activities of the
executive and the judiciary bodies. Each National Assembly has a term of five years. Elections
for the new National Assembly must be completed no later than 60 days before the old National
Assembly expires.

= The President: The President is the Head of State of the Lao PDR and represents the Lao
people of all ethnic groups both domestically and internationally. The President is elected by the
National Assembly by a two-thirds majority vote of the members present. The term of office of the
President is the same as that of the National Assembly. The main function of the President is to
maintain the regular and coordinated operation and stability of the national government,
safeguard the independence and territorial integrity of the country.

= The Government: The government is the executive body of the National Assembly and the
highest body of state administration of Lao PDR. It oversees performance of state functions in all
areas: political, economic, cultural, social, national defense, security and foreign affairs.

= Local government: The Lao PDR divides local government into three levels: provincial, district
and village. Each level includes: provinces and cities; districts and municipalities; villages. Each
level has the governing bodies: Provincial governor, district heads and village heads, and mayor
for municipality.

= Courts and the Public Prosecutor's Office

o People's Court: The People's Court is a state judicial body that has the power to protect and
enhance the effects of the revolution, political system, economy, culture and society; Punish
and educate violators of the law, educate citizens to respect the rules and regulations.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 190
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

= The court system of the People's Courts of the Lao People's Democratic Republic consists of:
The People's Supreme Court; Court of Appeal; Provincial, city people's courts; District People's
Court and Military Court.

o Public Prosecutor's Office: The People's Procuratorate is the body that monitors the
implementation of the law, which consists of: the Supreme People's Procuratorate; Appellate
Public Prosecutor's Office; Provincial and city Public Prosecutor's Office; District Public
Prosecutor's Office and Military Prosecutor's Office.5?

7.5.2.3 Economy and Industry

Lao PDR is one of the fastest growing economies in the region, with an average growth rate of 7.5%
between 2010 and 2017. Its GDP is driven by energy (hydroelectricity) and mining, timber and non-
timber forest products (NTFPs), followed by services and agriculture. Its manufacturing sector has
also been steadily growing. The breakdown of the sectoral origins of Lao PDR GDP in 2018 was
41.7% services, 31.7 % industry (including construction and mining), and 15.7 % agriculture, forestry,
and fishing.

With a total population of 7.2 million, Lao PDR’s population growth is moderate at 1.45 % annually.
The majority of the workforce is concentrated in the agricultural sector and lives in rural areas. The
agricultural sector is low-tech, labour intensive and has low productivity, i.e. it does not contribute
much to GDP growth.®°

Figure 7.30: Lao PDR’s Main GDP Contributor

Source: WB Lao Economic Monitor, April 2015

In 2020, like many countries around the world, Lao PDR’s economies were impacted by Covid-19
outbreak and its containment measures. Economic growth declined to an estimated 0.4% in 2020, the
lowest level in three decades, and a second wave of the pandemic in 2021 has led to a growth rate of
just 2.2% forecast for 2021.°' The agriculture and industry sectors are expected to drive growth,
supported by solid external demand as key trading partners recover. However, the services sector —

59 Government of the Lao PDR, 2003 & 2014; OCSC, n.d.
6° WB Lao Economic Monitor, April 20
51 The World Bank, n.d.b

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 191
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

especially hospitality, transport and other tourism-related services — are struggling to recover as the
second Covid-19 wave (since mid-April, 2021) has reversed the initial recovery in Q1 2021.%%

7.5.2.4 Renewable Energy Planning and Development

Current Status of Power Generation

Lao PDR has capitalized on its estimated 26,000 MW of technical hydropower potential and aims to
become the Battery of Southeast Asia by exporting electricity to neighbouring markets. A large
investment program increased the installed capacity in the system from only 640 MW in 2000 to
around 9,480 MW by 2020. The Mekong Infrastructure Tracker shows that most power generation is
supplied from 63 hydropower dams totalling 7,559 MW in generation capacity. The remaining power is
produced by the Hongsa coal plant (1,878 MW), a few biomass plants (35 MW), and eight solar
projects (42 MW).®

Although approximately 70% of Lao PDR’s generation capacity has been dedicated for export,
domestic demand has been growing rapidly. Lao PDR’s per capita electricity consumption is among
the lowest in Association of Southeast Asian Nations (ASEAN) but is rising rapidly at an average rate
of 14.5% annually over the past 10 years. By 2019, 100% of households nationally had access to
electricity.°

Lao PDR Renewable Energy Planning and Development

The Renewable Energy Development Strategy in Lao PDR of 2011 aims to encourage the
development of renewable energy sources at a national level. The Strategy gives:

1. an overview of renewable energy and its potential in the country;

2. lays out strategy and policy; and

3. presents possible implementation measures for renewable energy deployment

The national energy target laid out in the strategy aims to achieve a renewable energy share of:
= 30% in total energy consumption by 2025.

= 10% in total transport energy consumption (using biofuels) by 2025.

Key objectives of the policy are encouraging domestic and foreign investment in renewable energy at
the local (village) level to enable a better electricity supply, create socio-economic benefits and
sustain an environmentally and socially sustainable development.

Policy priorities are focussed on small power development for self-sufficiency and grid connection,
biofuels production and marketing, i.e. through financial incentives to investors and by improving law
and regulations on renewable energy. The policy also includes large-scale projects.

7.5.3. Overview of Affected Villages

The Project area including wind turbine towers, transmission line, and access roads are located in the
administrative boundaries of 23 villages in Dak Cheung District of Sekong Province and 8 villages in
Sanxay District of Attapeu Province (Figure 7.31). These 31 villages form the Project-affected
population/ communities/ villages and the key focus for social impact assessment.

The following section presents the main socio-economic characteristics of the Project's affected
villages including: demographic information, livelihood engagement, income and expenditures, land

82 The World Bank, 2021

63stimson, 2021. An overview of policies and trends on energy, transportation, water, and industrial infrastructure in the Lao
People’s Democratic Republic. Retrieved from: https:/www.stimson.org/2021/lao-peoples-democratic-republic/
84 hittps://data.worldbank.org/indicator/EG.ELC.ACCS.ZS?locations=LA

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 192
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

use and tenure, household assets, access to infrastructure and public services, social network and
cohesion and vulnerability.

The information for this section were collected through KIls with relevant stakeholders including
livelihood groups, women group, local authorities, youth, and healthcare personnel and socio-
economic household survey as outlined in Table 7.2. A total of 449 households (17.3%) and 2,984
people (18.6%) of the 31 affected villages were engaged in Project’s household socio-economic
survey (referred to as HH socio-economic survey) undertaken in November and December 2021.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 193
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.31: Affected Villages

Legend N
Wind Turbine Locaton Internal road )
SO0KV Substation 500 kV Tranmission i 7
Line
Project Development
Area 115 KV Tranmission {
7 county 8 Une
“ountry Boundal
| funy S 25 kV Tranmission Line 012 4

mm Kilometers
Scale1 : 160,000

[[_] Province Boundary
Sho! Boundary

District Boundary
Villages
National Road / Access

Road WGS 1984 Zone 48N

Source: Innogreen/ERM, 2021, It should be noted that the administrative boundary provided from GIS data is
inaccurate. The GIS Data shows that Dak Jom Village is located within Lamarn District; however, based on site
visit and engagement with local authorities and villagers it is noted that Dak Jom village is located in and reports
to Dak Cheung District.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 194
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

7.5.3.1 Demographic Information

Population

Table 7.27 presents the population of the 31 Project-affected communities, which are clustered into
koumban (village cluster)®° and akkelad villages®). A total population of the 31 affected villages is
2,599 households and 16,065 people, of which 7,860 are female (48.9%) and 8,205 are male
(51.1%). The gender ratio of the affected villages is 1:1.04 females to males, similarly to the country’s
which stands at 1:1 (female 49.8: 50.2 male).*”

Table 7.27 presents the population by village®®, the average number of households is 84 and the
average population is 518 people per village. Dak Sied of Sanxay District has the lowest population of
117 people, followed by Dak Kung, Sieng A and Dak Pum of Dak Cheung District with approximately
200 people. Dak Bong has the largest population size of 1,228 people, followed by Nam Ngonnuea
with 1,031 people. Based on the HH socio-economic survey, the average household size of the
affected villages is 6.2 people per household which is higher than the national average of 4.7 people
per household as of 2017.°°

The population density of Dak Cheung District is 11 people per km? in 20197, and 6.7 people per km?
for Sanxay District”', which is considerably lower than that of the national population density of 31
people per km? in 2020.” The mountainous terrain of these districts contributes to a significantly
lower population density than the national average.

85 Koumban is a cluster of villages which has been a priority for Lao administration since 2004 as an institutional link between
District and village levels—it is ‘A formal administrative grouping of villages within a District defined for a purpose of extending
government policies and development programs’. (MAF and NLMA, 2010). The main objective is to strengthen the political
infrastructure to advance rural development by bringing smaller villages together in larger units, as a more efficient basis for
local administration and planning. Retrieved from: http://lad.nafri.org,la/fulltext/1786-0.paf

66 Akkelad villages refer to those villages which are not clustered under any kouman because they are located in close
proximity to the District or the municipality and therefore are governed directly by the District or municipality.

87 The World Bank, n.d.c

58 Number of village population was obtained through Kills with village heads of each village during the sit visit in November
2021

89 | ao Statistics Bureau, 2018

70 Socio-economic Development Plan (2020-2024), Dak Cheung District (Government of the Lao PDR, 2021)
71 Socio-economic Development Plan (2020-2024), Sanxay District (Government of the Lao PDR, 2021)

72 | ao Statistics Bureau, 2020¢

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 195
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Table 7.27: Overview of Demographics of Affected Villages

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Province

District

Koum Ban
(Village
Cluster)

Village

Impacted by
Project
Components

Total Village
Households

Total Village
Population

Surveyed
households

Surveyed
population

N

So

N

%

Sekong

Dak Cheung

Xiengluang

Dak Xeng

Indirect impact

87

419

9.2%

61

14.6%

Xiengluang

Wind turbine,
access road and
transmission
(115kv)

97

571

10

10.3%

59

10.3%

Dak Tiem

Wind turbine and
access road

658

21

14.6%

132

20.1%

Dak Yang

Wind turbine and
access road

397

17.2%

77

19.4%

Dak Yen

Wind turbine and
access road

729

14.5%

127

17.4%

Dak Treb

Wind turbine,
access road and
transmission line
(115kv)

769

16.1%

179

23.3%

Trongmueang

Wind turbine,
access road and
transmission line
(115kv)

55

366

12.7%

51

13.9%

Dak Duem

Dak Dor

Transmission line
facility (115)

100

528

26.0%

181

34.3%

Dak Den

Wind turbine and
access road

78

555

10

12.8%

81

14.6%

Dak Rant

Wind turbine,

access road and
transmission line
(115kv and 35kv)

63

445

25

39.7%

166

37.3%

wwnw.erm.com

Version: 2.0 Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April2022 Page 196
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Province

District

Koum Ban
(Village
Cluster)

Village

Impacted by
Project
Components

Total Village
Households

Total Village
Population

Surveyed
households

Surveyed
population

N

So

N

%

Nam Dae

Dak Kung

Wind turbine,
access road and
transmission line
(35kv)

40

198

12.5%

40

20.2%

Dak Jom *

Wind turbine and
access road

202

1,031

20

9.9%

173

16.8%

Sieng A

Wind turbine,

access road and
transmission line
(115kv and 35kv)

32

210

18.8%

49

23.3%

Prao

Access road

80

514

14

17.5%

116

22.6%

Xekamarn

Dak Muan

Transmission line
facility (500kv)

67

398

26

38.8%

146

36.7%

Dak Ta-ok Noi

Transmission line
facility (600kv)

46

231

13.0%

42

18.2%

Dak Dom

Transmission Line
(500kv)

56

280

10.7%

48

17.1%

Akkelad = (no
koum ban)

Dak Bong

Transmission line
facility (600kv,
115kv, 35kv) and
Sub-station 500kv

54

1,228

40

74.1%

203

16.5%

Ngon Don

Transmission line
(500kv)

553

20

18.7%

112

20.3%

wwnw.erm.com

Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April2022 Page 197
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Province

District

Koum Ban
(Village
Cluster)

Village

Impacted by
Project
Components

Total Village
Households

Total Village
Population

Surveyed
households

Surveyed
population

N

So

N

%

Dak Chueng

Wind turbine,
access road and
transmission line
(35kv)

204

672

20

9.8%

117

17.4%

Tong Xieng

Wind turbine and
access road

45

286

31

68.9%

776%

Dak Pum

Access road

36

205

13.9%

18.0%

Daklern

Access road, Wind
turbine and
transmission line
115kv

38

257

18

47.4%

54.9%

Attapeu

Sanxay

Nam Zou

Dak Nong

Access Road and
Transmission line
115kv

72

598

9.7%

41

6.9%

Dak Samor

Wind Turbine
Facility and
Access Road

83

730

9.6%

49

6.7%

Dak Yok

Wind Turbine
Facility and
Access Road

58

10

17.2%

58

10.5%

Dak Sied

Indirect Impact

23

21.7%

23

19.7%

Dak Xuem

Wind Turbine
Facility and
Access Road

76

10.5%

42

9.4%

Dak Dor

Indirect Impact

88

731

10

11.4%

67

9.2%

Dak Ben

Dak Padou

Wind Turbine
Facility and
Access Road

66

363

12.1%

40

11.0%

wwnw.erm.com

Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April2022 Page 198
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Province | District Koum Ban Village Impacted by | Total Village Total Village Surveyed Surveyed
(Village Project Households Population households population
Cluster) Components
N % N %
Nam Ngon Nam Ngonnuea | Indirect Impact 178 1,031 18 10.1% 104 10.1%
Total 2,599 16,065 449 17.3% | 2,984 | 18.6%

Source: Socio-economic survey undertaken by Innogreen/ERM, November 2021
* It should be noted that the administrative boundary provided from GIS data is inaccurate. The GIS Data shows that Dak Jom Village is located within Lamarn District;

however, based on site visit and engagement with local authorities and villagers it is noted that Dak Jom village is located in and reports to Dak Cheung District.

www.erm.com Version: 2.0 Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April2022 Page 199
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Ethnicity and Religion

Five ethnic groups were identified in the Project affected villages, namely Triang, Yae, Katu, Lao, and
Ha Luk (Ha Hak). Of the 449 surveyed households, 399 are Triang households (89%); 17 are Yae
households (4%); 19 are Katu households (4%); 4 are Lao household (1%) and 10 are other ethnic
groups (2%) (mainly Ha Luk) (Figure 7.32). Triang makes up the majority of the surveyed
households, with the exception of Dak Rant village (Dak Cheung District) where Yae makes up 85.7%
of the village population and Dak Xeum village (Sanxay District) where Ha Luk is the main population
of the village.

Three villages in Dak Cheung District were identified with the most diverse ethnicities—Dak Bong,
Dak Cheung, and Dak Muan were identified with all four ethnicities, with Triang being the most
dominant ethnic group.

While the main religion of Lao PDR is Buddhism, accounting for 65% of the population’, about 30%
of the population hold an animist belief (believe in spirits and worshiping ancestral spirits). These
people are found among the ethnic minority groups of the Lao Theung (people of the mountainous
areas) and the Lao Soung (people of the highlands).

Figure 7.32: Ethnic Groups in the Project Affected Villages

Triang
89%

Source: Household socio-economic survey conducted November 2021

The majority of the population of the surveyed villages believe in animism, covering 98% of the surveyed
population, whilst Buddhism accounts for 2% of the total surveyed households (Figure 7.33).

73 BHC, 2015

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 200
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.33: Religions in the Project Affected Villages

Bhuddism

2%

Animism
98%

Source: Household socio-economic survey conducted November 2021

Tangible and Intangible Cultural Heritage

Figure 7.34 presents cultural heritage resources. One of the core beliefs of animism is the belief and
worship in ancestral spirits and cemeteries are observed in all surveyed villages (Figure 7.35). The
cemeteries are mostly forested area and are sacred as a burial place of the deceased from the
villages. People are prohibited from entering for any kind of activities such as hunting or collecting
timber and NTFPs. In the cemeteries, there are usually small huts of the deceased where the local
people believe the spirits of the deceased live. Local villagers offer food, tools, and other worshiping
materials to the deceased at these small huts.

Each year, villagers perform rituals according to the belief of each ethnic group. In addition to
ancestral spirits, local people also believe in forest spirits, land spirits, village spirits, and evil spirits
that can make people fallen ill.

Sacred forest areas throughout the Project development area have been identified (as shown in
Figure 7.34). These areas overlap with the Project facilities including access roads and WTG
locations. In addition, the ESIA survey team in consultation with the village heads and local villagers
of Ban Dak Dreun and Prao have identified a ‘Potential Intangible Cultural Heritage’ located in Phou
Koungking Mountain (as shown in Figure 7.34) in the central north of the Project development area.
The forest is believed to be inhabited by a ghost known as Phi Bang Bot who can make people fall ill
for not asking its permission to enter. This area is listed as a protected forest under the National
guidelines and is under the Provincial government management. This type of belief is common across
southern Lao.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 201
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.34: Cultural Heritage

ngmai

Dak Tiem
ga Xer
Xier

730000 ‘740000

Dak Ta okNos

6\

Dak Pum

Dak Muan
==

Bone

Fa 7 hueng

y:

Dak Rant

c Cionaxiene

Phou Koungking Mount

y pe Bon
Pood J

=u

Dak Yon F Dor

Bak Yang Dak Den

0
ngluang

Trongmueang

Dak Padou

Nam Ngonnuea

Legend w f
Wind Turbine Datrict 15k Sacred
Locator Bouncary aession Foresss
so0Kv National Une Pow 5
A. Substaton — — RoadiAcceas 500 kV ©  Koungking 0 1.753.5 7
pausiny Road Tranarsese Mount es Kilometers
Coe reiopment Internal rond Use
= ee ee es oO Scale : 220,000
pnened = oe ee WGS 1984 Zone 48N
Boundary ‘
Source: ERM/Innogreen, 2021
www.erm.com Version: 2.0 Project No.: 0598121 Glient: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 202

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.35: Cemeteries and Huts of the Deceased

Cemetery of Dak Trab village (left) and Prao village (right) which is a forest area. Hunting and collecting NTFPs are prohibited
in this area as it is regarded as a sacred area. There are some small huts of the deceased in the cemetery.

Small huts of the deceased located in the cemetery areas of Dak Treb village (left) and Ggon Don village (right). The locals
offer food, drink and other worshipping materials to the deceased at these smalll huts.

In their animism belief, worshiping spirits involves sacrifice of large animals such as buffalos, cows,
and pigs. Animal sacrifice is also practiced during ceremonies such as Kin Khao Mai’ as a means to
worship and offer food for the guests in the ceremonies/ festivals. It is also performed when a family
member falls ill as an offering to evil spirits which caused the illness.

Poles located in the middle of the villages are used for securing animals and serve as a place for
performing animal sacrifice (Figure 7.36). In some villages, such as Dak Jom village, sacred houses
or Salakuan in the middle of villages are used for performing animal sacrifices. Women and outsiders
are strictly forbidden from entering Salakuan.

74 Boun Kin Khao Mai is a ceremony held after finished rice harvested (September to October) to celebrate the success after
the harvest season. The ceremony is held in families and then gathered in the village to celebrate, the ceremony involves Killing
of chickens, pigs or large animals (e.g. cows and buffalos) as an offering to village ghost, forest ghost and food for guests in the
ceremony.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 203
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.36: Pole Used for Securing Animals to Perform Animal Sacrifice
eer

0) Dak Den village (ii) Sieng A village

(iii) Dak Dom village (iv) Dak Jom Village
The wooden pillars located in the ceremonial courtyard in the center of the villages are used for securing animals such as
buffalos to perform animal sacrifice. In some villages, there are Salakuan, a building in the middle of the village, used for
village meeting hall and organize ceremonies (refer to (iii) and (iv)).

Through FGDs and Klls and desktop research, each ethnic group (Triang, Yae, Katu, Lao, and Ha
Luk) although believe in animism, have slightly different practices, rituals, customs, and ceremonies in
relation to their animism beliefs as discussed in more detail in Table 7.28.

Characteristics of Ethnic Groups

Table 7.28 presents key characteristics of main ethnic groups identified in the affected villages
(Triang, Katu Yae and Ha Luk) including languages, land, ceremony, beliefs, language, and
community cohesion. This section provides the basis for the assessment of Project impacts on
Indigenous Peoples (IPs) in accordance with ADB’s definition of IPs (refer to Chapter 3 for details).

Through FGDs and Klls with village heads and ethnic group representatives in affected villages, all
ethnic groups have their own spoken languages. Triang, Yae, Katu and Ha Luk are classified under
Mon-Khmer Linguistic Group while Lao ethnic group is Lao-Tai Linguistic Group.”° Due to the
similarity of the spoken languages of Triang, Yae Katu, and Ha Luk these ethnic groups can
understand one another. The FGDs and Kills also identified that Lao and Triang are the most common
languages for communication in all Project-affected villages. Most of the village members can

75 IFAD, 2012

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 204
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

understand and communicate in mainstream Lao to a great extent, except some of the older
generation who have not gone to school and only communicate in their own ethic group language.
Based on the site visit conducted in November 2021, the communities have absorbed cultures and
ways Of life from the mainstream Lao society as evidenced in their clothing and housing styles. It was
observed that mostly men have adopted the mainstream Lao clothing while women were observed to
still wear ‘Sin’ (a traditional skirt) in combination with modern clothing. In term of housing, some
villages have adopted the styles and materials from mainstream Lao for their houses; while in some
villages, traditional housing were still observed such as Sieng A and Dak Dom villages (Figure 7.37).

The site visit and FGDs with ethnic groups undertaken in November 2021 also found that the locals
celebrate Lao mainstream festivals such as Laos’ New Year, and wedding ceremonies absorbed from
Laos mainstream culture over time. Access to education and information also changed mode of
medical treatment from traditional treatment to modern medical treatment in healthcare centers.
Currently, only some cultural or rituals are still practiced in pure traditional forms.

The communities have been absorbing Lao mainstream culture and lifestyle mainly due to increased
contacts with people from outside communities, increased access to information through radio,
television and mobile phone, and increased access to infrastructure and education. Integration with
Lao mainstream culture and lifestyle are therefore more visible in youth and younger members of the
communities.

Figure 7.37: Integration of Lifestyle to Mainstream Society

= 2 Cz

Current clothing of the surveyed village population which Women in some villages were observed to still wear
have adopted from the mainstream Laos. Additionally, the traditional skirt called ‘Sin’ with a combination of
house has also adopted materials and style from the mainstream Laos clothing. In some villages, traditional
mainstream Laos. houses were observed.

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 205
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Table 7.28: Characteristics of Ethnic Groups

Aspect Triang Katu Yae Ha Luk (Ha Hak)
Language Triang have their own spoken Katu have their own spoken Yae have their own spoken language, | Ha Luk have their own spoken
language, which is similar to Yae language, which is similar to Triang which is similar to Triang and Katu language, which is similar to Triang,
and Katu and Yae Katu and Yae.
Traditional Triang’s traditional costume is Katu have unique traditional costume, | Men of Yae ethnic groups wear ‘Ka- Ha Luk have unique traditional
costume similar to other ethnic groups in men wear ‘Ka-Tiew; while women Tiew’, and women wear loincloth costume, men wear ‘Ka-Tiew; while
the Mhon-Khmer linguistic group. | wear shirt and skirt made of similar to Triang ethnic groups. The women wear shirt and skirt made of
Men usually wear ‘Ka-Tiew’ traditionally weaved cloth. Men have | key difference is the pattern of Katiew | traditionally weaved cloth.
(rolled tail or end of loincloth adopted to cloths from Lao and skirt for women, which are
which runs between the legs and _| mainstream, while women still unique to each ethnic group. During
is tucked into the waistband at preserve traditional costumes as winter, they wear additional cloth to
back) and cloth across shoulders, | evidenced in ceremonies and keep warm.
women traditionally wear loincloth | festivals.
from chest running to shin.
Source: Department of Ethnic Source: Department of Ethnic Affairs, | Source: Department of Ethnic Affairs, | Source: Department of Ethnic Affairs,
Affairs, 2015a 2015b 2015¢ 2015d
Community Each Triang village usually create | Traditionally, the houses are built to Traditionally, the houses are built to Traditionally, fence made of bamboos
feature fence made of bamboo (height up | form a circle around “Salakuan”. form a circle around “Salakuan”. In are constructed around the houses.
to 5 meters) around the villages Salakuan, a building in the middle of front of the Salakuan and each Salakuan and Pole for securing
and two gates for entry-exit of the house, there is usually a pole for
wwwerm.com Version: 2.0 Project No.: 0598121, Glient: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 206
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Aspect

Triang

Katu

Yae

Ha Luk (Ha Hak)

village, known as “Patou Vieng”.
The fence is for protection of
thieves and wild animals from
attacking livestock and village
members.

Additionally, villages also have
Salakuan, a building in the middle
of the village, for receiving guests
and ritual ceremonies and feasts.

Source: The identity of Trieng
Ethnic Group [Lao PDR] - Library
records OD Mekong Datahub
‘opendevelopmentmekong.net)

the village, used for village meeting
hall and ceremonies.

Source: The identity of Katu Ethnic
Group [Lao PDR] - Library records
QD Mekong Datahub
‘opendevelopmentmekong.net)

securing animals e.g. buffalos, cows,
pigs for animal offering/sacrifice
rituals.

Source: The identity of Yae Ethnic

animals for ceremonies and sacrifice
rituals are not common in the village.
Tree or somewhere appropriate for
securing animals e.g. buffalos, cows,
pigs, are used for securing animal for
sacrifice rituals.

Source:https://data.opendevelopment

Group [Lao PDR] - Library records

mekong.net/dataset/8590fa46-4edf-

OD Mekong Datahub
(opendevelopmentmekong.net)

46da99ac04715a7d913c/resource/23
dd4f82-c985-4fe6-

8fbf02b5c51866ed/download/final.pdf

Livelihood

shifting cultivation and collection of

Based on the FGDs with ethnic grou;

NTFPs.

ps, all ethnic groups have similar livelihood comprising rice, coffee, and cassava plantation. Some are still engaged in

Ceremony

Triang people organize several
ceremonies to worship spirits
throughout the year. At the
beginning of the year, Triang
celebrate the ‘new rice ceremony’

Katu ethnic group holds several
ceremonies throughout the year
including rice ceremony (Boun Kwan
Khao), ceremony prior to planting
rice, ceremony for rice harvest and

Celebrations are conducted after rice
harvest for 3 days 3 nights which
involve animal sacrifice / offering
(such as buffalo, cow, pig) to worship

Ha Luk ethnic group holds several
ceremonies throughout the year
including rice ceremony (Boun Kwan
Khao), "Chongkapiew" ceremony
which organized within the

wwnw.erm.com

Version: 2.0 Project No.: 0598121 Client:

Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 207
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Aspect Triang Katu Yae Ha Luk (Ha Hak)

or Boun Kin Khao Mai by offering | other ceremonies which organized spirits — known as ‘Boon Ja’ households or together as a
buffalos, cows and pigs to within the households or together as ceremony. community. The ceremonies usually
worship and food for community a community. The ceremonies Yae have Boun Phao Thane, Boun involve offering of buffalos and cows
members. In June, they celebrate | usually involve offering of chicken, Sak Khao, Boun Hor Khao Tom are to worship spirits. In the present,
the festival "Boun Duean 6". At pig or buffalo to worship spirits. three festivals celebrated for the rice "Chongkapiew" ceremony is
the end of the year, worshiping harvest and they prepare knife for performed once in 2-3 years.
spirits by offering buffalos for any land clearing for the new plantation
wrong deeds or rites that have season by local ironsmiths hitting the
been caused in that year. iron.

Religion and | Believe in animism and worship ancestral spirits

belief

Skills sets All ethnic groups engage in ironsmith, bamboo handicrafts, and weaving, which are unique to their ethnic groups. These skills have been passed on from
generation to generation.

wwwerm.com Version: 2.0 Project No.: 0598121, Glient: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 208
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Aspect Triang Katu Yae Ha Luk (Ha Hak)
Tangible and | Cemeteries are highly respected Similar to Triang culture, cemeteries, | Same for the Yae ethnic group in Similar to Triang, Katu and Yae,
intangible sacred places for the Triang sacred forests, ponds and prohibited | terms of cultural heritage. sacred forests and prohibited areas
cultural ethnic group. Additionally, they areas are highly respected sacred are highly respected sacred places
heritage also have sacred forest, sacred places for the Katu ethnic group. for the Ha luk ethnic group.

ponds and prohibited areas.

Katu maintain folk songs and folk
tales in their own language.
Additionally, they also have local
instruments such as drum and pipe.

Triang maintain folk songs and
folk tales in their own language.
Moreover, they have instruments
such as drum (Kong La).

Yae have their song known as “Lam
Yae", as well as their own drum
(Kong La) and sarong (Sin Lom).

Ha Luk maintain folk songs and folk
tales in their own language.
Additionally, they also have local
instruments such as drum and pipe.

Source: Department of Ethnic Affairs, 2015a, 2015b, 2015c & 2015d

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 209
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Education Attainment

The FGDs and KIls with youth and village heads in Dak Cheung District found that the average level
of education for girls is 3rd to 4th year of secondary school (equivalent to years 8 and 9) and 4th year
of secondary school (9 years of education) for boys. The majority of the villages (18 villages of 23
villages) identified that all students are enrolled in schools, starting from kindergarten at the age of 4-5
years old. However, five villages, namely Sieng A, Xiengluang, Dak Treb, Dak Yang and Daklern
indicated that not all students are enrolled in schools, due to poverty.

Most youths attend primary schools in their villages; however secondary schools are only available in
some bigger villages including Xiengluang, Dak Cheung, and Dak Dor. Therefore, some students are
required to travel from 4 to 10 km to secondary schools. The common means of travel include walking
and biking.

The FGDs and Klls with youth and village heads in Sanxay District identified the average education
level primary school, and 4th to 5th year of secondary school. Similarly, youth attend primary
education in the village, and are required to travel to Sanxay village and Chalenxay village
(approximately 12-16 km away) for secondary education, on foot or by bike.

53% or 1,472 people of the surveyed population have completed primary education’®, followed by
30% (745 people) attending secondary education. These figures are considerably lower compared to
those of Sekong and Attapeu Provinces. In Sekong Province, 94.1% and 92% of population complete
primary and (lower) secondary school?’ while 85.5% and 95.4% of Attapeu’s population complete
primary education and (lower) secondary education, respectively’®. 56 people (2%) have attended or
completed vocational education and approximately 153 people (5%) have attended university. 209
people of the surveyed population (7%) identified they have not received education (Figure 7.38).
This figure is lower than the national figure (in 2015) where the population aged 6 years and above
who had never attended school accounted for 13%, 27% currently attending school (in 2015) and
school dropouts (58%).”°

76 primary education are for children aged 6-10 years (Grade 1-5)

Lowe Secondary Education are for students aged 11-14 (Grade 6-9)

Upper Secondary Education are for students aged 15-17 (Grade 10-12)
Source: Government of the Lao PDR, 2015.
77Sekong Statistics Bureau (2018). Local Statistic of Sekong Province Report for 2018 (p.41). Retrieved from:
https://laosis.|sb.qov.la/board/BoardList.do?bbs_bbsid=-B404
78 attapeu Statistics Bureau (2018). Local Statistic of Attapeu Province Report for 2018 (p.44). Retrieved from:
https://laosis.|sb.gov.la/board/BoardList.do?bbs_bbsid=-B404
7 | ao Statistics Bureau (2015). The 4" Population and Housing Census 2015 Retrieved from
https://lao.unfpa.org/en/publications/results -population-and-housing-census-2015-english-version

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 210
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.38: Education Attainment of the Surveyed Population

Not aj le

Primary education
53%

condary
education

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Disaggregated data per koumban (village cluster) (Table 7.29) shows that other villages in Sanxay
District (i.e. Dak Padou and Nam Ngon villages) have the highest ratio of its population received
education (98%) while Koumban Dak Duem has the lowest ratio of its population receive education
(82%). In general, population of villages in Sanxay District have larger proportion of its population
having received primary education than Dak Cheung District. Koumban Nam Zou has the highest rate
of its population enrolment in basic education (85%), while Akkelad villages in Dak Cheung District
have the highest rate of its population attend or complete secondary level education (36%). All
koumbans and villages have a small population (1-6%) of its population attended or completed higher
education levels such as vocational or university education.

Table 7.29: Education Attainment by Koumban

Dak Cheung District Sanxay District
Koumban Koumban | Koum Koumban | Akkelad Nam Zou Other
Xiengluang | Dak Ban Nam | Xekamarn | (Dak villages
Duem Dae Cheung)
(N=640)
(N=397) | (N=378) | (N=376) (N=204) (N=122)
(N=812)
N % N % N % N % N % N % N %
No 118 | 18 29 7 | 30 8) 30 8 73 9) 17 8 3 2
education

Primary 402 63 | 211 53 | 205 | 54 | 205 55 290 36 | 173 85 | 90 74
education

Secondary | 107 17 | 122 31/116 | 31 | 116 31 294 36 | 12 6| 19 16
education

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 211
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Dak Cheung District

Sanxay District

Koumban Koumban | Koum Koumban | Akkelad Nam Zou Other
Xiengluang | Dak Ban Nam | Xekamarn | (Dak villages
Duem Dae Cheung)
(N=640)
(N=397) | (N=378) | (N=376) (N=204) (N=122)
(N=812)
N % N % N % N % N % N % N %
Vocational 2 0 4 1 5 1 5 1 39 5 0 0 2
education
University 6 1 25 6 3 1 3 1 99 12 2 1 1
education
Not going 5 1 6 2| 16 4| 16 4 16 2| 25 12 6
to school
age

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

The FGDs and KIls with youth and village heads in Dak Cheung District reveal that average dropout

age of school for both girls and boys is around the age of 14 to 17 years old. While the average

dropout age of Sanxay District is between 12 and 13 years old. The main reasons for dropping out are
the lack of economic support from families and work (such as work on families’ farms and work as
laborers) to earn additional income for the families, particularly in poor families.

The FGD and KIl findings are supplemented by the socio-economic HH survey which reveals that the
main reasons for discontinuing their study are work and household chores (27%), lack of economic
resources (27%), no reason provided (23%), marriage (12%), no interests in studying (4%), and no

educational establishments (3%) (Figure 7.39). “No reason” given by some respondents can be

interpreted as certain individuals dropping out early following the social norms in the area.

The average age to start helping their families by working on farms is between 10 and 13 years old for
both boys and girls. Girls usually help with housework (cooking and cleaning), weeding at the farm,
and collecting firewood. Boys usually work on the farm such as ploughing the rice farm, fencing of the
farm, and other farm works. After graduation or drop-outs, men would be engaged in agricultural work
and work as laborers in hydropower projects such as Xekamarn 3 Hydropower and E Moon
Hydropower transmission line, while women would work in coffee collection and removing weeds in
coffee plantations in Paksong and Pakxe Districts of Champasak province, which are located around

150 — 200 km from the villages. Particularly youth in Sanxay District indicated that both men and

women also work as laborers in Chinese banana plantations, such as in Nam Noi area, Ban Phia
Keow, and Xaysettha District, Attapeu Province. These plantations are located around 70-90 km from
the villages.

wwnw.erm.com

Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 212
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.39: Reasons for Discontinuing Study

No reason
23%
Lack of economic
resources
Illness and 27%

istics —————

1%

No educational
Work and establishment

household chores 3%

lie Not interested in

studying
Marriage 4%
12%
Distance
1%
Age
2%

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Current scholarships and skills training available in the village are mostly livelihood related, with a few
related directly to education. These programs, training, and scholarships include:

= Inlast 2 years, the Taiwanese Government has been offering scholarships for students in
Xiengluang village;

= The provincial government provides scholarships for education for poor families; and

= Asian Development Bank (ADB) project assisting in further education for boys and girls in Dak
Cheung, Dak Muan, Dak Dom, Dak Xeum villages.

Labor Force

Based on the HH socio-economic survey regarding work engagement in the past 12 months (Figure
7.40); of the 2,769 surveyed population, 1,664 people (60%) of the population are in active labor force
while the remaining of 879 people (40%) are not engaged in any kind of work as they are in school
(728 people or 26%), dependent on the family or remittance (213 people or 8%), incapable of work
due to mental or physical disability (19 people or 1%), in retirement (22 people or 1%), or unemployed
(123 people or 4%).

In addition, the survey reveals that of the 1,664 people who are actively working, the majority (58%)
are engaged in permanent or self-employed work (such as agriculture and livestock), followed by
engaged in unpaid work (such as work in family farms) (22%), and permanently employed with
contracts (such as civil servants and company employees) (13%), respectively (Figure 7.41). Most of
the workforce (1,158 people or 83% of active workforce) work within a short distance from the village
while the remaining work in other villages or cities (17%).

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 213
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.40: Active Labour Force of the Surveyed Population

Work and study

Dependpent
8%

Not Working

Retired

40% 1%

_

Unemployed
4%

Disabled
1%

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Figure 7.41: Types of Employment (for Primary Occupation)

Permanently self-
employed
64%

worker

Not paid
18%

Permanently Employed without

Permanently employed with ontract

employed contract
1% 11%

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Working Status

Disaggregated data of working status of surveyed population is presented in Table 7.30, Koumban
Dak Duem have the highest rate of its population in active workforce (71%); of which they are
engaged mostly in permanent work (e.g. agriculture and livestock) (73%), followed by unpaid work

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 214
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

(working on families’ farms and housework, etc.) (24%), and temporary employment (labourers in
hydropower projects and coffee plantation) (5%). On the other hand, Koum Ban Nam Dae have
highest ratio (45%) of its population not engaged in any kind of work, the main reasons for no work
engagement are shown in Figure 7.40.

Table 7.30: Working Status of Surveyed Population

Dak Cheung District Sanxay District

Koum Ban | Kum Ban | Koum Koum Ban | Aekkalad Nam Zou | Other
Xiengluang | Dak BanNam | Xekamarm | (Dak villages

Duem Dae Cheung)
(N=617)

(N=354) | (N=225) (N=272) | (N=144)

(N=396) (N=801)

N % N % N % N % N % N % |N %
Active 382 62 | 282 | 71/194) 55 | 132| 59| 463 58 | 139 | 51 | 80 | 56

workforce

Unpaid work | 119 31} 67 | 24) 30 15 | 12 9 66 14) 3 1 3 2

Temporary 23 6 14 5 3 2 8 6 20 4 2 1 2 1

Permanent 227 59 | 206 73 | 160 82 | 113 86 | 365 79 | 134) 49 | 75 | 52

No work 235 38/114 | 29|)160| 45| 93) 41| 338 42 | 133 | 49 | 64 | 44

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Migration

Through FGDs and Klls with village heads and youth groups, migration is not a prevalent
phenomenon in the area. Prao village had the highest rate of out-migration of 10 households (out of
80 households) migrated to work in urban area, while the remaining villages only have a few or no
out-migration. Other villages (i.e. Dak Padou and Nam Ngonnuea) identified that 20-30 households
have temporarily migrated to banana plantations in other areas to earn additional income.

The out-migrated population consist of mostly men migrating for work as labourers in bigger cities
such as Attapeu, Pakxe, Pakxong; some working in coffee and banana farms; and some working in E
Moon hydropower project and traveling back home once per week. Additionally, the FGDs with youth
group added that a few youth in the villages have temporarily migrated to bigger cities for higher
education such as vocational education, college or university education.

In-migration identified were mostly government employees, for instance, in Dak Den village 10
soldiers, three police and two teachers migrate from other districts/provinces.

7.5.3.2 Livelihood Engagement

Main Livelihoods

The main livelihoods identified through FGDs and KIls with livelihood groups and local authorities
were land-based livelihoods i.e. engagement in agricultural activities including rice farm, coffee and
cassava cultivation, livestock and non-timber forest products (NTFPs) collection.

Of the 2,302 surveyed population, the largest percentage (45%) is engaged in land-based livelihoods
with farming (44%) and livestock (1%). Wage-based livelihoods have the second largest working
population including company workers (2%), day laborers (2%), and public servants (2%). Only
approximately 1% of the surveyed population are engaged enterprise-based livelihoods such as small
shops/retail shops and production of handicrafts for sale. Other livelihoods include soldiers, traditional

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 215
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

medicine healers, retired, volunteers, etc. No livelihoods (*none) are identified by the survey
population as studying, children, being in the army, and unemployed (Figure 7.42).

Figure 7.42: Livelihoods of the Surveyed Population

Farming

44%

Livestock
1%
: = Day lab
Public servants Company workers a ae
2% 2%

*Note: No livelihoods identified by surveyed population as still studying, children, unemployed, and being in the
army

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Table 7.31 presents livelihoods of the surveyed population by koumban. Land-based livelihood is the
main livelihood for all koumbans, followed by wage-based livelihood and enterprise-based livelihood,
respectively.

Table 7.31: Livelihoods of the Surveyed Population by Koumban

District Dak Cheung District Sanxay District
Koumban Xienglua Dak Nam Dae | Xekamarn | Aekkalad Nam Zou Other
ng Duem villages
(N=538) (N=336) (N=333) (N=218) (N=663) (N=135) (N=79)
N % N % N N % N N % N % N %
Land- Farming | 332 62 | 239 71 | 160 48 94 43 | 280 42 129 96 | 74 94
based
Livestock 3 1 3 1 4 1 0 2 0 4 3 0 0
Wage- | Day laborers 12 2 7 2 5 2 7 3 19 3 0 0 0 0
based
Company 3 1 0 0 3 1 4 2| 44 7 1 1/2 3
workers
Public 2 0 14 4 2 1 8 4 46 7 0 0 0 0
servants
Enterprise Small 0 0 0 0 0 0 1 0 8 1 0 0 2 3
-based business
Handicrafts 0 0 0 0 1 0 0 0 0 0 0 0 0 0
Others 75 14 29 9 65 20 25 an 76 an) 0 0 0 0

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 216
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

District Dak Cheung District Sanxay District
Koumban Xienglua Dak Nam Dae | Xekamarn | Aekkalad Nam Zou Other
ng Duem villages
(N=538) (N=336) (N=333) (N=218) (N=663) (N=135) (N=79)
N % N % N N % N N % N % N %
None* | 111 ral 44 13 93 28 79 36) 188 28 1 1 0 0
All surveyed population | 538 | 100 | 336 | 100 | 333 | 100 | 218 | 100 663 100 | 135 | 100 79 100

*Note: No livelihoods or ‘none’ identified by surveyed population as still studying, children, unemployed, and

being in the army

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Supplementary Livelihoods

Of the 2,302 surveyed population, 1,022 people (44%) have a second occupation, of which 735

people (31%) work are engaged in farming activities, 214 people (10%) work as day laborers, and 81

people (4%) are engaged in livestock. The remaining supplementary livelihoods include NTFPs

collection, small businesses, handicraft productions, and others such as homemakers, carpenters,

etc. (Table 7.32).

Table 7.32: Supplementary Livelihood of Surveyed Households

District Dak Cheung District Sanxay District
Koumban Xiengluang | DakDuem |NamDae | Xekamarn | Aekkalad | NamZou | Other
villages
(N=466)
(N=234) (N=279) (N=236) (N=689) (N=135) (N=79)
n [% |N |% |N ][% |N |[% [N [% [IN |[% JN |[%
Land- Farming 118 | 25 | 155 | 66 | 64 | 23 | 67 | 28 | 179 | 26 | 63 | 54 7 16
based
Livestock 3 15 | 6 | 22 | 8 0 0 19 | 3 5 4 7 16
NTFPs o|o0)}o}o0}8s/]3 )0)}0)7 44 o | 0 | 0 | o
collection
Wage- Day laborers | 4g | 40 8 3 18 6 17 7 52 8 4 35 | 30 | 67
based
Company
workers 6 1 0 0 0 0 0 o | o 0 0 o | o
Public 0 0 0 0 2 1 0 0 1 0 0 0 0 0
servants
Enterprise | Small
-based business 3 1 0 0 9 9 9 3 | 0 9 9 o | 0
Handicraft
production 7 | 2 0 0 1 0 3 1 o | o 2 2 o | o
Others 12) 3 3 1 3 1 3 1 6 1 2 2 1 2
None 259 | 56 | 53 | 23 | 160) 57 | 146 | 62 | 422 | 61 3 3 0 0
All surveyed population | 4gg | 100 | 234 | 100 | 279 | 100 | 236 | 100 | 689 | 100 | 116 | 100 | 45 | 100

*Note: No livelihoods or ‘none’ identified by surveyed population as still studying, children, unemployed, and

being in the army

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 217
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Livelihood Diversification

To understand the resilience to impacts on their livelihoods of the surveyed households, livelihood
diversification amongst 2,984 surveyed population was analyzed (Table 7.33). In terms of types of
livelihoods, 829 out of 2,984 (28%) are dependent on a single livelihood including 467 people (16%)
with land-based livelihoods and 45 (2%) with wage-based livelihood, and 314 (11%) with other
sources of livelihoods. Approximately 1,011 people (34%) rely on two types of livelihoods, 729 people
(24%) get their secondary source of income from land-based livelihoods, 259 people (6%) generated
their supplementary income from wage-based livelihood, and 376 people (13%) gain their income
from other sources of livelihoods.

Table 7.33: Livelihood Diversification

Livelihood Diversification Type pf No. of %%
Primary Livelihood Secondary Livelihood Livelihood People

One Livelihood None Land-based 467 16%
Wage Labour 45 2%
Business 3 0%
Other sources 314 11%
Total of Population Dependent on One Livelihood 829 28%
Two-Livelihoods Land-based Land-based 585 20%
Wage Labour 209 7%
Business 1 0%
Other sources 57 2%
Wage Labor Land-based 64 2%
Wage Labour 2 0%
Business 0 0%
Others 2 0%
Other Land-based 80 3%
Wage Labour 3 0%
Business 5 0%
Other sources 3 0%
Total of Population Dependent on Two Livelihoods 1,011 34%
No Livelihoods* 1,144 38%
Total 2,984 100%

*Note: No livelihoods or ‘none’ identified by surveyed population as still studying, children, unemployed, and
being in the army

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 218
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Land-based livelihoods

Cultivation, animal husbandry, and NTFPs collection are the most common livelihoods in all villages
and for all ethnic groups. Through the FGDs with livelihood groups, the majority of the people have
agricultural production land with average land holding size of 1 to 3 ha per household. The FGDs and
Klls with all relevant groups show that the surveyed population are dependent on the forest resources
for food, medicine, hunting, firewood, wood for construction of houses, etc.

Rice, coffee, cassava, and other crops (such as ginger, ginseng, banana, vegetables, etc.) are
commonly grown in most of the surveyed villages. The farmers are engaged in rice farming from May
to August/November. Rice and vegetables grown are mostly for household consumption, while other
crops such as coffee and cassava are for sale. In general, rice harvested is sufficient for the family for
the months of June to October. The FGDs with livelihood groups reveal that the villagers experience
rice and food deficiency, particularly during the months October to April as it is dry season, with low to
no productivity.

Of a total 449 surveyed households, around half (49%) have sufficient amount of food for household
consumption for 3 to 9 months — of which 26% have food sufficiency®° for 3 to 6 months and 23% for 6
to 9 months. Approximately 11% of the surveyed population have food sufficiency below 3 months
and 6% have no food production at all (Figure 7.43).

Figure 7.43: Food Sufficiency

No production

More than 12
months
10%

5
a

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Table 7.34 presents food sufficiency by koumban (village cluster). Koumban Xiengluang has the
highest proportion of population with food sufficiency for lower than 3 months (20%), while the
population having food sufficiency for 3 to 9 months constitutes almost 50% of the surveyed
households. Whilst koumban Dak Duem appears to have the highest proportion of its households
having food surplus (21%).

® The number of households which are food secure

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 219
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Table 7.34: Food Sufficiency by Koumban

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

District Dak Cheung District Sanxay District
Koumban Xiengluang | Dak Duem Nam Dae Xekamarn Aekkalad Nam Zou Other
villages
N % N % N % N % N % N % N | %
No production 1 1 9 14 1 2 0 0 15 an} 0 0 0 0
Below 3 16 19 5 8 5 8 3 9 14 cn 7 15| 2 8
months
3 to 6 months 18 21 8 12 23 38 8 25 36 27 | 19 40| 3 12
6 to 9 months 23 27 14 21 15 25 9 28 24 18 8 17| 9 35
9to12 cn 13 11 17 10 17 2 6 12 9 7 15| 6 23
months
More than 12 8 9 5 8 3 5 5 16 15 cn 5 1 5 19
months
Surplus 8 9 14 21 3 5 5 16 17 13 1 2 1 4
Total 85 | 100 66 | 100 60 | 100 32 | 100 | 133 | 100| 47| 100| 26) 100

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Figure 7.44 presents approaches deployed by the surveyed households to make up for household
food insecurity. Of the total 375 surveyed households, 29% indicated that they would work as laborers
to earn additional income for food purchase, 20% sell livestock and their products, 15% are engaged
in trades and business, and 18% have other approaches including handicrafts (e.g. blacksmith and
bamboo products), NPFTs collection, service, or are dependent on income from other family

members.

Notably, 9% indicated that they would borrow loans, which are understood to be loans from friends
and relatives from the same village, and 3% would borrow rice from their friends and relatives in the
same villages. This practice of borrowing and exchanging food, products and money within villages
show that these villages have a strong social cohesion and established relationships to help each
other overcome hardships. It is noted that micro-credits/micro-finance schemes are not currently
available in the villages.

wwnw.erm.com

Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 220
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.44: Approach for Making Up for Food Insecurity

Trade and business

Sales of fruit,
cassava and coffee
6%

Sales of livestock
and their products

2

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Cultivation, animal husbandry, and NTFPs collection activities are the common livelihoods across
surveyed villages. Figure 7.45 presents an overview of cultivation land, forestry land, cemetery, and
village facilities and public services such as school, health centre and Salakuan.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 221
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.45: Agro-Forestry Production Area

Agriculture production area map of Dak Samor Village, Sanxay District

Source: Site visit and FGDs undertaken by ERM/Innogreen, November 2021

Cultivation
The following section summarizes the main cultivation practises in the Study Area.

Rice: Based on the land and asset survey conducted in November 2021, the cultivated rice paddy
area ranges from 0.1 to 3 ha and the average rice farm area is approximately 0.1 ha or 1,000 m?
(refer to Figure 7.46 for photos of common rice cultivation). Rice farms are usually located in low land

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 222
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

areas and close to streams as they require sufficient water for irrigation and productivity. Therefore,
rice farms are cultivated in fixed locations with limited suitable land plots, and rice farming is not part
of the shifting cultivation practices. The rice productivity varies across households, with minimum of
rice productivity around 300 kg/year, and maximum of rice productivity around 90-100 ton/year. The
average price of rice is between 3,000 and 6,000 kip/kg.

Coffee: The FGDs with livelihood groups indicate 90% to 100% of the villages are engaged in coffee
cultivation (mainly Catimor coffee) (Figure 7.46). The coffee plantations are located between 3 km to
10 km from the households. Coffee is usually planted during March to April and takes around three to
four years to yield productivity. Between November and January was identified as the busiest time of
the year due to the coffee harvesting season. The average coffee plantation size is 0.14 ha and the
average productivity of coffee is approximately 1 ton/household/year. The price for coffee is
approximately 5,000 kip/kg in urban Dak Cheung, and the coffee is sold in the villages and urban Dak
Cheung.

Cassava: cassava is planted around March/April and it takes about one year for productivity, while
harvesting of cassava is around November/December. Cassava productivity ranges from 3
ton/household/year (Figure 7.46).

Figure 7.46: Examples of Cultivation

Rice cultivation in Dak Treb Village Rice cultivation in Dak Rant Village

Drying rice in Dak Dom Village Rice storage in Dak Dor Village

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 223
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Coffee cultivation in Tong Xieng Village Coffee cultivation in Daklern Village

Cassava cultivation in Dak Nong Village Cassava cultivation in Dak Treb Village

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Shifting Cultivation: The majority of the villages identified that they still conduct shifting cultivation
which is a common practice for coffee and cassava. After approximately 5 years of cultivation, farmers
would move to another location as soil becomes less fertile resulting in decreased productivity of
coffee and cassava. Some farmers may ‘book’ (i.e. reserve) the land for future use, by notifying the
village heads and communicating to other community members by marking the boundaries of the
booked land with sticks and lines. The trend of shifting cultivation varies across villages depending on
the productivity of the plantation. Based on the KIls with the livelihood groups, most of the villages
identified that they practice shifting cultivations, while only two villages (out of 13 villages) indicated
that there has been decreasing trend in shifting cultivation.

Farming methods: Intercropping is practiced among survey villages, as mentioned during KIls.
Intercropping is cultivation of two or more crops simultaneously on the same field. The common crops
for intercropping are rice, coffee, and cassava. The farming methods are still labour-intensive as the
use of agriculture machinery is still limited in this region. In most villages, there are no irrigation
system for their production land due to the mountainous terrain and the dry climate of the regions,
resulting in limited water resources for irrigation. Irrigation is mostly available only for rice cultivation
as rice requires sufficient water to grow and reach productivity (Figure 7.47).

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 224
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.47: Irrigation for Cultivation

Irrigation for rice paddy in Dak Rant Village Irrigation in Dak Rant Village

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Animal Husbandry

In the surveyed villages, people raise animals in large numbers, including both large animals such as
buffalos, cows, goats and pigs, and small animals such as poultry. Large animals are released to
graze outside the village and in the mountain areas where grass is available. Pigs and poultry are
usually raised in the yards around the house. Animal husbandry is mainly for household consumption,
performing ceremonies, and annual festivals (i.e. animal offerings) and for welcoming the visit of
relatives and village official guests. Approximately ten households practise animal husbandry in large
number for sale and is the main income source for the households (Figure 7.48).

Figure 7.48: Animal Husbandry

Buffalos grazing in open grassland in Dak Rant Village Buffalos are kept under the house in Dak Yen Village

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 225
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Cow husbandry in Dak Rant Village Pig husbandry in Dak Yen Village

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

NTFPs Collection

Livelihoods of the Project-affected households are still highly dependent on natural resources such as
forests and rivers. Households surveyed collect food e.g. bamboo, mushrooms, and wood for cooking
(firewood) and construction of houses from the forests. Linzhi mushroom and Dok Lhai have been
identified as the most common and wanted NTFPs as these products have high local value. There are
“middlemen” from nearby cities and Vietnam that come into the village to buy these products or these
products will also be sold at local markets. In addition, subsistent hunting is practised, mostly small
animals such as wild chickens, squirrels, wild birds, etc. are hunted for household consumption and
extra may be sold to the markets (Figure 7.49).

Figure 7.49: NTFPs Collection

Dok Lhai collection in Dak Kung Village Selling of hunted small wild life in Xiengluang Village

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021
Wage-based livelihoods

Waged labour

FGDs with livelihood groups indicated that some men from the villages work as labourers in
hydropower projects in E-moon Hydropower and Xekamarn Hydropower, while women are engaged in
coffee collection in bigger provinces such as Pakxong and Pakxe Provinces. Some households from

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 226
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Sanxay District work as labourers in banana plantation in Nam Noy area, Ban Phia Keow and
Xaysettha District, Attapeu Province (70-90 km from the villages).

Civil Servants

The fewest number of actively working people surveyed are engaged as civil servants (60 people or
2%). Most are living in the locality and the common positions are teachers; however, some of the
teachers and police in-migrated from other districts or provinces.

Handicraft

In addition to engagement in agricultural production, the people in the villages also have the traditions
in production of various handicrafts products including blacksmith products, weaving and bamboo
item handicrafts. Weaving is predominately conducted by women while blacksmith products are
typical conducted by men. The handicrafts products are mostly for household consumption; some
people may be able to produce extra and sell them in the markets. The most outstanding handicraft
products are Ban Dak Treb of Dak Cheung District, Ban Dak Dor and Ban Dak Nhok of Sanxay
District where the people in these villages have the tradition in smith-work that can generate income
for the families. Examples of handicrafts are shown in Figure 7.50.

Figure 7.50: Handicrafts

lronsmith handicraft in Dak Treb Village Bamboo handicrafts in Dak Nong Village

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 227
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Enterprise-based livelihoods

According to the data from the field survey, in the Study Area, there is no trade facility. There are only
a few retail shops in some villages on the roadsides, which sell food and consumer goods for daily
use. Within the Project and surrounding areas, there is no industrial factory. Industrial factories are
located in the surrounding area of the municipality of the District and these factories are mostly of
small-scale industrial factories, such as: small furniture factory, rice mill, automobile repair shop,
drinking water factory, ice-making factory. Small scale retail shops in the Study Area are shown in
Figure 7.51.

Figure 7.51: Small Businesses

Retail shop in Dak Dor Village Retail shop in Trong Mueang Village

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Livelihood Trainings and Programs

According to secondary data and information gained through Kills, trainings and programs have been
provided by the government and non-governmental organizations (NGOs) to improve agricultural
practices, livelihoods, and food sufficiency for the Project affected communities. These
trainings/programs include the following:

= International Fund for Agricultural Development (IFAD) program supporting agriculture and
livestock practice and production, providing training in weaving for women;

= Workshops by the Ministry of Agriculture and Forestry (2021) for soil preparation for coffee
plantation (part of the Greater Sub-Region Biodiversity Conservation Corridors Project funded by
Asian Development Bank);

= World Food Programme promoting nutrition and providing lunch and water supply for schools;

= German-Laos Association Development (GLAD) supporting people in livestock such as providing
goats, pigs and pepper plants;

= = Training by CARE International on coffee planting skills;
= Government relation department providing scholarship to women for vocational weaving;

= PRF providing funds to build school in Prao, Dak Pam, Dak Den, Xiengluang, Dak Yen, Tong
Xieng, Dak Kung, Dak Dom, Dak Treb, Dak Xeum Dak Dor, villages;

= Scaling Up Participatory Sustainable Forest Management (SUFORD) providing assistance and
promoting forest consumption management; and

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 228
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

= District Agriculture and Forest Office providing seeds and collaboration with organizations and
companies to provide assistance and support to people within the district.

7.5.3.3 Income and Expenditure

Data available from 443 surveyed households was used in the financial analysis, which is discussed
in more details in the following section.

Income

The average monthly household income of the 443 surveyed households over the past 12 months is
LAK (Laotian Kip) 1,272,593 (approximately USD 110), and the average monthly income per capita
(per person) is LAK 199,954 (approximately USD 18), which are lower than provincial and national
average of LAK 1,200,000 per month (approximately USD 104) per capita. The monthly income per
household and per capita varies across Koumbans. Akkelad villages in Dak Cheung District has the
highest average monthly household income of over LAK 2,500,000 (approximately 217 USD), while
Koumban Nam Dae has the lowest average monthly household income of LAK 200,470
(approximately 17 USD) (over 10 times less than those of Akkelad villages) Table 7.35 provides the
average monthly household income by Koumban.

Table 7.35: Average Monthly Household Income by Koumban

District Dak Cheung District Sanxay District
Koumban Xiengluang Dak Nam Dae | Xekamarn Akkelad Nam Zou Other
Duem villages

Average Monthly
Income per 942,834 1,725,018 | 200,470 1,722,094 | 2,540,679 744,078 1,032,981
Household (LAK)

Average Monthly
Income per Capita 132,794 246,431 23,310 277,757 403,282 128,289 187,815
(LAK)

Minimum Monthly
Household Income 41,667 41,667 63,333 125,000 121,667 83,333 158,333
(LAK)

Maximum Monthly
Household Income | 45,916,667 | 8,333,333 | 3,583,333 | 7,000,000 | 11,633,333 | 3,875,000 | 3,666,667
(LAK)

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Table 7.36 presents disaggregated average monthly household income by livelihood type. Land-
based livelihoods contribute to the lowest average HH income—LAK 546,715 (approximately USD 48)
for primary income sources and LAK 213,196 (approximately USD 19) for secondary income source.
Wage-based and enterprise-based livelihoods have significantly higher average HH income than that
of land-based livelihood by 3.4 times and 4.5 times, respectively. In addition to the main livelihood
types discussed, other sources of income (such as handicrafts, NPFT collection, remittances and
pension) contribute to approximately LAK 2,000,000 (approximately USD 174) HH monthly average
income.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 229
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Table 7.36: Average Monthly Household Income by Livelihood Types

3,000,000
2,500,000
2,000,000
1,500,000
1,000,000

500,000

m= Primary HH Average Income (LAK)

546,715

1,887,775

=

Land-based

98,635

Wage-based

2,455,000

i.

Enterprise-based

2,120,862

018,506

Other sources

= Seondary HH Average Income (LAK)

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Expenditure

The average monthly expenditure of 443 surveyed households is LAK 8,740,498 (approximately USD
775) and the expenditure per capita is LAK 728,375 per month (approximately USD 65). The average
monthly household expenditure is approximately 6.87 times higher than the average monthly

household income (LAK 1,272,593) ( Table 7.37).

Table 7.37: Average Monthly Household Expenditure by Koumban

District

Dak Cheung District

Sanxay District

Koumban

Xiengluang

Dak Duem

Nam Dae

Xekamarn

Aekkalad

Nam Zou Other
villages

Average
Monthly
Expenditure
per
Household
(LAK) - Year

6,697,908

10,889,594

1,956,500

12,888,342

17,935,400

5,455,745 | 5,360,000

Average
Monthly
Expenditure
per
Household
(LAK)

558,159

907,466

163,042

1,074,029

1,494,617

454,645 446,667

Average
Monthly
Expenditure
per Capita
(LAK)

78,614

129,638

18,958

173,230

237,241

78,387 81,212

Minimum
Monthly
Household
Expenditure
(LAK)

2,700,000

90,000

760,000

13,000,000

850,000

560,000 900,000

Maximum
Monthly
Household
Expenditure
(LAK)

35,000,000

67,000,000

30,000,000

46,000,000

135,000,000

32,000,000 | 15,000,000

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 230
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.52 presents average monthly expenditure by item, which shows that most of the expenditure
is spent on food (43%), followed by clothing, entertainment and cultural/social activities (20%),
Drinking water, electricity, fuel (wood, kerosene, gas) (10%), transportation and communication (7%),
and education (4%) and healthcare (4%). Other expenditures incurred to the households are
presented in Figure 7.52.

Figure 7.52: Average Monthly Expenditure by Expenditure Items

Loan and Interest
Payment

4%
Agricultural inputs
2%
Drinking water,
electricity, fuel
(wood, kerosene,
gas)
10%
Transportation and
communication
7%
Education
4%
Clothing
Healticate entertainment and
4% cultural/social

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Based on the socio-economic HH survey, almost half of the surveyed households are in debt. Some
191 households (43%) of the surveyed households identified that they are in debt, while 256
households (57%) identified that they have no debts in the past 12 months.

7.5.3.4 Land Use and Tenure

The Department of Land under Ministry of Natural Resources and Environment (MONRE) is the main
governmental authority responsible for land administration. The 2019 Land Law recognizes land use
rights of individuals, legal entities, collectives and organizations of Lao citizens, and stipulates that
these rights are to be managed through registration in land books, certification of land use, issuance
of land titles and registration of transfer and changes of land use rights. The land title is the primary
document that proves land use rights.

There are two land registration methods by which individuals can register the land that they are using
lawfully. First is systematic land registration, which is carried out throughout a designated area where
land allocation, zoning, or classification is required. Systematic registration confers a Land Title.
Second, persons or entities can make application to certify their right to use certain land. Land
certificates are issued certifying the temporary right to use agricultural or forest-land which is issued
by District level authorities.®"

During the past two decades, it has become a common practice in Laos for individuals to claim land
ownership over plots that they do not legally own and sell such plots despite lacking a formal land

81 Giz, 2015

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 231
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

title, after having their ownership certified by the village authorities. The process to obtain a land
transfer certificate only requires an agreement between the buyer and seller, payment of the land use
tax and the certification of village authorities. In this manner, some buyers were also able to have land
titles issued by MONRE, using the land use tax payment or land certificate as evidence of their
ownership. Following the enactment of the 2019 Land Law, the requirements for formal land purchase
are more widely known and therefore this informal form of land transaction has reportedly become
less common.

Within the 23 villages located in the vicinity of the Project Area in Dak Cheung District, privately held
land plots cover nearly all areas, which are primarily agriculture land in the form of paddy fields,
ranging from 1 to 3 ha. Most households have land use certificates and tax payment evidence for the
land plots which they reside and conduct cultivation.

The FGDs with livelihood groups found that in the Project Area, land use and tenure include:

= Booking land: this is a traditional system, which is not recognized in Laos law. Village members
claim or ‘book’ land for farming (or so-called booking) (e.g. rice, cassava, and coffee) by notifying
the village heads and communicate to other village members by marking the booked land with
sticks and lines or threads. The one who booked the land will then pay tax on this land to the
village head. This land then can be used in the future for farming. After a few years (3-5 years) of
farming, the land may become less fertile and less agriculturally productive, land users will move
to claim a new piece of land for farming and ‘book’ the old piece of land which they may come
back in the future to farm on this land again. This is understood to be a part of shifting cultivation
practice.

- Booked land can be inherited as land tax documents are recognized by local authorities as
evidence for land ownerships. Inherited booked land can transfer into land use right (land use
certificate) or land title by informing the village authority and District Natural Resource and
Environment office to determine the land and issue a letter to confirm land ownership.

- Booking land within village communal land or production forest cannot be transferred to land
use right nor land titles. The village authorities and the District Natural Resource and
Environment Office will conduct survey and determine that such claim do not comply with the
policy of the districts and provinces and the Land Law.

= Land use certificate: refers to a document that certifies the land use right. It is issued by
relevant State agency in pursuance of the policy on land allocation for Lao people to use as place
of living and farming.

Individuals, legal entities and organizations who are granted land use rights shall use their lands
in accordance with their purposes and in consistency with the Land Allocation Master Plan, land
use strategy and land use plan adopted by the State for each time period (Land Law 2019, Article
56).

Article 126 of 2019 Land Law prescribes acquisition of land use rights. Lao citizens including Lao
legal entities and organization will acquire land use rights on one of the following bases:

co Allocation by the State;
o Transfer
o Inheritance

o Sale of allocated State land use rights with determined timeframe as prescribed in Article 123
of 2019 Land Law.®?

= Land titles (bai taa din): A land title is the only document considered as the main evidence for
permanent land use rights. Titles formally mark the boundaries of land, and the holders of land

82

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 232
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

use rights may protect, use, lease and transfer these rights, as well as bequeath or otherwise
pass these under inheritance law (Land Law 2019, Article 99). However, land titles are generally
only seen in urban and peri-urban areas. Mostly households in the affected villages do not have

land titles; however, some land titles are under preparation.

= Community land and community forest: All community members can access and make use of
community land and forest equally. There is no system for management of community land and
forest undertaken by the villages such as community forest management plan. However, local
authorities periodically conduct monitoring to see if the forest use by the villages was undertaken
in accordance with the Lao laws and requirements.

Table 7.38 presents the information gained from the initial Land and Assets Survey 2021 of the
households affected by the Project’s land acquisition, including number of households and land

ownership types by village. Booking land is the most popular land ownership type, followed by
households with land use certificates. Few affected households own a land title.

Table 7.38: Land Ownership Type by Village

bistict | “Willage” | vilage | angie, LendUseRight | Land Tiles
cluster) HHs)

Dak Xiengluang Dak Xeng 0 0 0
Cheung Xiengluang 7 1 0
Dak Tiem 7 11 2

Dak Yang 5 1 0

Dak Yen 1 2 0

Dak Treb 9 6 1

Trongmueang 2 1 0

Dak Duem Dak Dor 13 10 0

Dak Den 0 0 0

Dak Rant 10 12 1

Nam Dae Dak Kung 0 0 0

Dak Jom 0 0 0

Sieng A 0 0 0

Prao 10 1 0

Xekamarn Dak Muan 12 12 2

Dak Ta-ok Noi 2 0 0

Dak Dom 0 0 0

Akkeklad (no Dak Bong 14 28 2

koum ban) Ngon Don 23 9 4

Dak Chueng 0 1 0

Tong Xieng 33 6 0

Dak Pum 7 1 0

www.erm.com Version: 2.0 Project No.: 0598121 Glient: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 233
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Koumban Booking . .,
District (Village Village Land (No. | ‘@”d Use Right tang mes
cluster) HHs) (No. HHs) (No. HHs)
Daklern 6 13 2
Sanxay Dak Nong 1 0 0
Other villages
Dak Samor 7 0 0
Total 169 115 14

Source: Land and Asset Survey conducted by Innogreen/ERM, November 2021

50% of the interviewees asserted that land ownership is mostly in men’s names (or the head of the
family), while the other 50% stated that ownership is equal between men and women. The average
land holding size is ranging from 1 to 3 ha per household. In general the local people are not
concerned about land tenure in the form of land titles because land ownerships are recognized within
their villages. Moreover, it is costly for the people to obtain land use certificate or land titles for their
booking land.

7.5.3.5 Health and Healthcare

Through the Kils with village heads, the most common diseases in the surveyed villages are cold,
diarrhoea particularly for children. Women experience endometritis and concerns around health risks
related to giving birth. For the elderly, common diseases are kidney disease and gastritis. Other
diseases identified include malaria, stomach pain and leucorrhoea.

Data desegregated by age group reveals that flu/cold/fever and diarrhoea are most common among
children (aged<12) and adolescents (aged 12-18) with approximately 40% and 30% of children and
adolescents experience flu/cold/fever and diarrhoea, respectively. While flu/cold/fever (25%) and
diarrhoea (20%) are also common among adults (Aged 18-65), they have increased experience of
gastrointestinal (20%) and arthritis (bone pain) (10%) and other diseases such as liver and kidney
related diseases, respiratory diseases, pneumonia, etc. Older adults (Aged +65) commonly
experience arthritis (bone pain) (30%), flu/cold/fever (17%), gastrointestinal (14%) and other
diaereses (28%) (Figure 7.53).

Figure 7.53: Common Diseases by Age Group
SS
terdicacs
er
es
Arhritis-bone pail
=
—sSSSS—
aston —————
=
a
NT a — pd
=
-=——

OE
LTT
SS

ECC ES
i a ne
=
Typhoid Sites
=
0% 5% 10% 15% 20% 25% 30% 35% 40% 45% 50%

m Older Adults (65+) mAdults(18-65) mAdolescents (12-18) Children (<12)

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 234
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

7.5.3.6 Local Healthcare Facilities

Dak Cheung District has the Community Hospital of Dak Cheung District, which has 28 beds and
provides small and medium surgical services and 10 dispensaries®’.

Of the 23 surveyed villages in Dak Cheung District, 10 villages have healthcare centres located within
the village. Local healthcare facilities usually have x-ray room, nativity room, and rehabilitation room
and a doctor and nurses. The remaining 13 villages have no healthcare facilities available in the
villages. For these villages, they have to travel to healthcare facilities in other villages or bigger cities
such as Xiengluang Health centre, Dakdor Health Centre, Prao Health Centre, and Dakchueng
Hospital. The KIls with village heads indicate that for closer villages, travel may take 10 minutes while
those further away may have to travel 6-17 km to the local health facilities or approximately 1-3 hours.
During the Klls, some concerns were raised about the roads to the healthcare facilities are poor,
particularly during rainy seasons which make access to the local healthcare facilities more difficult.

Through KIls with healthcare personnel from Xiengluang and Dak Jom Villages, local healthcare
facilities experience issues with insufficient healthcare personnel, medicines, and medical
equipment.®4

Sanxay District has one District hospital with 20 beds and 9 dispensaries in all Kum Ban with a total of
24 beds and 109 medical staff posted in the dispensaries.

Of 8 villages in Sanxay District, only two villages have healthcare centres available, namely Dak
Samor and Nam Ngonnuea Villages. The KIls with healthcare personnel found that these facilities
have 5-6 healthcare workers (including doctors and nurses). The medical equipment and medicine
have been reported insufficient as one healthcare centre provides healthcare service to five villages
with population around 2,300 people.

In Dak Samor, the average number of people receiving treatment from the healthcare centre is 15
people per month, while for Nam Ngonnuea village is 60 people per month. The ratio of people having
access the healthcare services is relatively low compared to the population. This is partly due to local
people still preferring traditional treatment prior to seeking medical treatment from healthcare centres.
Additionally, lack of vehicles to travel to healthcare centres and poor road conditions, and lack of
economic means*® also prevent the local people from getting access to these healthcare centres.

There are healthcare centres in Koumban Nam Zou and a hospital in Sanxay District, however this
requires people to travel almost 60 km to get medical treatment. Due to the distance to the district
hospital, only people with serious illness seek treatment there.

Of 447 surveyed households, 247 (55%) identified to use health centres most frequently, followed by
government hospitals (191 people or 43%), pharmacy (4 people or 1%) and traditional medicine/healer
(4 people or 1%).

7.5.3.7 Access to Infrastructure and Public Services

The following section discusses access to infrastructure and public services of the affected villages.
Figure 7.54 presents locations of local infrastructures and public services i.e. schools and healthcare
facilities of the affected villages which are located in within the Project Area.

83 A dispensary is the room or area in a hospital where medicine is prepared and given out to patients. A dispensary is often run
by a pharmacist, doctor, or nurse, who is authorized to dispense — or hand out — medicine.

84 Note that due to the Covid-19 situation at the time of the site visit, only two healthcare personnel were able to participate in
the Kils.

85 although the service fee for healthcare centre service is relatively low-cost at 5000kip/person/time of healthcare service.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 235
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Figure 7.54: Local Infrastructures and Public Services

Dak Jom

Xiengmai #
‘

Dak Nong

Dak Samor
6

730000

Sieng A

Dak Yen

© bak Yang
é

Dak Xeng
Xiengluang

Dak Terd
pe

Nam Ngonnuea

«
wee) ek
Dak Yok

740000 780000

Dak Ta okNoi

Dak Pum
cs
Dak Muan
Tongxieng é oe
* Ngon Done
Dak Chueng
&

°

Daklern
Dak Bong

Dak Rant
a

IDakcheun:

Dak Dor
° Dak Den

Trongmueang

Dak Padou

Legend

Project
Concession Area

I "| country Boundary

Province
Boundary

District Boundary

National
Road/Access
Road

SAol Boundary
Villages
School

Health Center and
Hospitals

0 1.753.5 7
oes Kilometers
Scale1 : 220,000

WGS 1984 Zone 48N

Source: ERM/Innogreen, 2021

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 236
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Local Schools

Education attainment of the population of the affected villages are discussed under Section 7.5.3.1.
All Project affected villages have a primary school within the village, which provides education from
P1 to P5 classes. All primary schools appear to be sufficient in quality, except Xiengluang (Dak
Cheung District) and Dak Padou (Sanxay District) where the school quality was identified as “poor”
during interviews.

The villages in Dak Cheung District area have three lower secondary schools and one upper
secondary school, which is located at Ban Xiengluang. The villages in Sanxay District have one lower
secondary school at Ban Nam Ngonnuea. Figure 7.55 presents photos of secondary school in Dak
Dor Village and primary school in Dak Yang Village.

Figure 7.55: Schools in Surveyed Villages

Dak Dor Secondary School Dak Yang Primary School

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Local Roads

Dirt roads are available in all 31 surveyed villages. Of the 23 surveyed villages in Dak Cheung District,
17 villages identified to have “good” conditioned roads from interviewees; two villages (Dak Sieng A
and Dak Ta-ok Noy) identified to have “moderate” conditioned roads; and three villages (Dak Tiem,
Dak Den and Dak Dom) indicated that the roads are “poor”. Of 8 surveyed villages in Sanxay District,
six villages indicated to have “good” conditioned roads; Dak Padou village has “moderate” road
conditions, whilst Dak Door indicated to have “poor” road conditions of motor vehicles. The means of
transport of the locals include motorbike, walking, biking, and farm tractor.

It was noted during the KIls that during rainy seasons the (red soil) dirt roads get muddy from heavy
rain and make it inconvenient to travel and increase travel times. Examples of conditions of local
roads are presented in Figure 7.56.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 237
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.56: Local Roads

Access road to Tong Xieng Village Access road to Dak Kung Village

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Solid Waste Collection

Through Kils with village heads, there is no waste collection and disposal system in the surveyed
villages; therefore, the village members’ burn, bury, and throw waste around the house or into the
forests as means of waste disposal.

The use of toilet is extremely low in the Project Area because people are not accustomed to using
latrines and most of them still follow the old defecation practices, such as: defecating in the garden
behind the house or in the forest area surrounding the village. The local health department have come
to the villages to promote the use of toilets in the villages nearly every year (EIA, 2020). This could be
a factor in the increase coliform bacteria reported in surface water samples (Section 7.3.7).

Internet Services

Kills with youth groups indicated that they have access to the internet to contact with people from
outside communities, to receive news and information, to interact on social media, and to study online
during the Covid-19 pandemic.

Supply

From the Klls with village heads, water supply for domestic use across villages is from multiple
sources including wells (Nam Sang), river stream (Houay), and gravity-fed water systems (Nam Lin),
which is sourced from streams to store in common tank for water supply to households in the villages
(Figure 7.57). Rainwater is stored in tanks for drinking and domestic use during rainy season. It is
noted that piped water supply system (Nam Papa) is not available in the surveyed villages (water is
not pumped into homes). The main source of water identified across survey village is gravity-fed water
system.

Of 23 villages surveyed in Dak Cheung District; 12 villages (52%) source their drinking water from
gravity-fed water systems sourced from rivers/streams, 6 (26%) villages depend on rivers or streams,
3 villages (13%) use shallow wells, and 2 villages (9%) source drinking water from drinking water
factory. Of 8 villages in Sanxay District, 6 villages (75%) sources drinking water from gravity-fed
systems sourced from rivers/streams and 2 villages (25%) sourced from dug-well. The remaining
villages’ source drinking water from other sources including tube/dug wells and drinking water
factories (bottled water).

The Klls found that water supply is insufficient in most villages, particularly during the dry season
(April-May). In addition, the villages implement rules and measures to protect drinking water sources

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 238
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

such as prohibition of livestock and littering of waste near water source areas and fencing around the
water source. Water is also boiled before drinking for sanitization.

Figure 7.57: Water Supply

River stream in Dak Tiem Village Water storage tank in Dak Yen Village

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Energy Supply

Based on Kills with village heads in Dak Cheung District, all surveyed villages have access to
electricity, except Dak Dom village where the electricity grid is not available, and the village depends
on dynamo generators.

The main sources of electricity supply include transmission line and solar cells. Households access
electricity by connecting to the grid (Figure 7.58). Poorer households usually share electricity with
nearby households or their relatives which have already connected to the grid.

Some village heads indicated that the electricity bill is too expensive and therefore make it
unaffordable for some households in the village.

Only three villages (i.e. Dak Yok, Dak Padou, and Nam Ngonnuea) in Sanxay District have access to
electricity. The main source is power grid and solar cells. Solar cells are of individual household use
and not community based solar cell systems.

Firewood is predominately used for cooking in the villages and is collected from the nearby forest
areas. The distance for traveling for cutting firewood is within one km or less (EIA, 2020).

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 239
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.58: Energy Supply

Solar cell in Dak Jom Village Electricity grid in Dak Yang Village

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Markets

Through Klls with village heads of affected villages in Dak Chueng District, markets are available in
Dak Bong, Dak Cheung, and Ngon Don Villages. The remaining villages in Dak Cheung District do
not have markets within their villages. People in villages located nearby urban Dak Chueng usually go
to markets in urban Dak Cheung. For those villages located far from the urban markets, there are
occasional markets, 2-3 times per month. The people usually purchase or exchange products at retail
shops available in the villages.

In Sanxay District, Dak Nong, Dak Smor, Dak Sied, and Dak Xuem villages have access to markets,
whereas the remainder do not have market access.

7.5.3.8 Social Network and Cohesion

Through Klls with local authorities and ethnic group representatives of Dak Cheung District, it was
asserted that there have been no conflicts amongst ethnic groups in villages where multiple ethnic
groups are present such as Dak Muan village where four ethnic groups are present (Triang, Yae, Katu
and Lao). In addition, different ethnic groups living in the same village also celebrate their ceremonies
together despite differences in ethnicity. The FGDs with ethnic group representatives reveal that there
have not been any conflicts between ethnic groups in the past.

The Klls also suggest that there are established social networks particularly support system to help
one another overcome hardships. Village members help each other during difficult times such as
during shortage of food, by sharing food and rice or money to each other.

Much of the population in rural areas do not have bank accounts and do not use the services provided
by the banks, they usually borrow money from relatives in the village when they need financial
assistance. Micro-credit schemes and informal loan schemes are not practiced in these rural villages.
As discussed earlier, 9% of surveyed households indicated that they would borrow loans, from friends
and relatives from the same village, and 3% would borrow rice from their friends and relatives in the
same villages.

Labour exchange is also a standard practice across the villages, particularly among families with
small number of family members or with elderly people and women-headed households, for
agricultural activities.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 240
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

7.5.3.9 Vulnerability

Vulnerable groups are people, especially those below the poverty line, the landless, the elderly,
women and children, or other, who by virtue of gender, ethnicity, age, physical or mental disability,
economic disadvantage, or social status may be more adversely affected by the Project impacts than
others and who may be limited in their ability to claim or take advantage of impact mitigation
measures and Project related benefits.

To align with ADB’s definition of vulnerability®®, vulnerable households are defined as meeting at least
one of the following criteria:

= Poor households i.e. living under the national poverty line set by the Laos Government (LAK
9,364 (USD 0.83) per day per person);®”

= Households of elderly persons above the age of 65 with no economic support;

= Households with physically and/or mentally disabled members who need care from other family
members;

m= Female-headed households with dependents; and
= Households with no land/squatters.

Since the majority of households in the Project Area belong to ethnic groups, being Indigenous
Peoples alone in this case does not apply as a criterion for vulnerability.

A total of 178 households out of 449 surveyed households (40%) have been identified as vulnerable.
Koumban Xiengluang are identified with the highest proportion (58%), while Koumban Xekamarn
have the lowest (18%) proportion of its surveyed population having at least one characteristic of
vulnerability (Table 7.39).

Table 7.39: Number of Vulnerable Households

District Dak Cheung District Sanxay District
Koumban Xiengluan | Dak Duem Nam Dae Xekamarn Akkelad Nam Zou Other
g villages
(N =97) (N =61) (N =45) (N =38) (N =134) (N =48) (N =26)
N % N % N % N % N % N % N %

Vulnerable 56 58 26 43 a1 47 7 18 a4 31 19 40 8 31
households
Non- 41 42 35 57 24 53 31 82 93 69 29 60 18 69
vulnerable
households
All surveyed 97 | 100 61 | 100 45 |} 100 38 0} 134] 100 48 | 100 26 | 100

households

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

All surveyed households may have more than one vulnerability. Table 7.40 illustrates that among the
178 vulnerable households, a large portion of households are categorized as households with one
vulnerability (178 households or 40%). There are households having a small proportion of the
households (2-6 households) having two vulnerabilities in which are scattered across koumbans.

® ADB SPS 2 (2009) Involuntary Resettlement Safeguard has defined vulnerable groups as “...Those below the poverty line,
the landless, the elderly, women and children, and Indigenous Peoples, and those without legal title to land...”.

87 The national poverty line is estimated at LAK 280,910 (USD 24.90) per month per person at 2019 prices or approximately
LAK 9,364 (0.83 USD) per day per person.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 241
MONSOON WIND POWER PROJECT,

PROVINCES, LAO PDR

SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE Ci

Environmental and Social Impact Assessment

ONDITIONS

Table 7.40: Number of Vulnerabilities among the Surveyed Households

District Dak Cheung District Sanxay District
Koumban Xiengluang | Dak Duem Nam Dae Xekamarn Akkelad Nam Zou Other
(N =97) villages
(N =61) (N =45) (N =38) (N=134) (N =48) (N =26)
N % N % N % N % N % N % N %
Households 56 58 26 43 21 47 7 18 4 31 19 40 8 31
with one
vulnerability
Households 6 6 4 7 2 4 0 0 10 7 3 6 2 8
with two
vulnerabilities
Households 1 1 0 0 0 0 0 0 0 0 1 2 0 0
with three
vulnerabilities
All surveyed 97 65 61 50 45 51 38 18 | 134 38 48 48 | 26/ 39
households

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Of the 207 vulnerable households, the majority (66%) of the households are identified with poverty,

followed by elderly households (65+) with no income support (15%), and widow-headed households
with dependents (15%), households with physically disabled people (3%) and other (1%),
respectively. Other vulnerabilities include female-headed households, and households with no land

(Figure 7.59).

Figure 7.59: Characteristics of Vulnerable Households

Households with Other
physically disabled 4%
people

3%

Widow headed
household with
dependents

Poor households*
66%

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022

Page 242
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Table 7.41 presents data analysis of the vulnerable households by category for each koumban. Most
of the households in this region are classified as poor households, living below the national poverty
line set by the Laos Government of USD 0.83 per person per day and World Bank’s poverty line of
USD 1.90 per person per day.

Approximately 10% of the households in koumban Xiengluang, Dak Deum and villages in Sanxay
Districts are identified with vulnerability of elderly households (65+) with no economic support.
Akkelad villages in Dak Cheung District have the highest share (10%) of its households identified with
widow headed household with dependents. Households identified with physically disabled people are
considered relatively low across koumbans in both Districts.

Table 7.41: Vulnerability Household by Category

District Dak Cheung District Sanxay District
Koumban Xiengluan Dak Duem Nam Dae | Xekamarn Akkelad Nam Zou Other
g villages
(N =97) (N =61) (N =45) (N =38) (N =134) (N =48) (N =26)
N % N % N % N % N % N % N %
Elderly household 10 10 5 8 3 7 0 0 5 4 5 10 2 8

(65+) with no
economic support

Widow headed 3 3 5 8 2 4 3 8 13 10 3 6 1 4
household with

dependents

Households with 2 2 0 0 1 2 0 0 4 3 0 0 0 0

disabled people
requiring care

Other 2 2 0 0 0 0 0 0 1 1 0 0 0

Total surveyed 97 17 61 16 45 13 38 8 134 | 18 48 16 26 12
households

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

The average monthly household income of the surveyed vulnerable households is LAK 1,261,159
(USD 111.76)®8, and the average monthly income per capita is LAK 203,412 (USD 18) (Table 7.42).
This is comparable to the average annual income of 443 surveyed households at approximately USD
110 and monthly income of USD 18. The lowest and highest income per households and per capita
among the vulnerable groups are those with income below the government poverty line and the
elderly HH +65 with no economic support, respectively.

It must be noted with caution that in this region, income is not the sole indicator for vulnerability.
Based on the site visit, the livelihoods of the people e.g. farming, animal husbandry, NTFPs collection,
hunting, etc. are mainly for subsistent household consumption, and the people are still highly
dependent on natural resources meaning that the people obtain resources for their fundamental
needs e.g. food, water, housing, energy, etc. from natural resources. Therefore, their livelihoods are
not targeted at generate high income but rather sufficient provision of food and fundamental needs for
the households.

According to the Notice on Measures for Poverty Alleviation and Development Plan (No.348, dated 16
November 20117), the Government of Lao defines households that are above poverty as:

= Households that have access to sufficient food of 2,100 kcal per person per day;

= Households that have sufficient clothes;

88 Exchange rate as of 12 January 2021.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 243
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

= Households that have housing;

= Households that have sufficient labours, occupations or stable income sources;

= Households that have sufficient finance for medical emergencies; and

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

= Households that have access to basic public services such as clean water, power, transport,

information, bank, markets and safety and security.

Table 7.42: Average Monthly Household Income per Households and per
Capita among the Vulnerable Households

Type of Household Vulnerability Average Average
Monthly Monthly
Income per Income per
Household Capita*

Below poverty as defined by the govt. (<USD0.83/per day/per capita) 688,333 111,021

Elderly HH +65 with no economic support 1,728,347 278,765

Widow headed household with dependents 1,553,791 250,611

Disabled persons requiring family care 1,074,166 173,252

Average 1,261,159 203,412

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

Table 7.43 presents disaggregated sources of income by vulnerability category. Land-based
livelihoods, including agriculture and livestock, are the highest contribution to sources of income
across vulnerability category, ranging from 80-88% of all surveyed valuable households. Wage-based
is a significant of income contributor in households with handicapped person/s (20%). Enterprise-
based livelihoods however were not identified as income sources for any of the vulnerable groups.

Table 7.43: Sources of Income of Vulnerable Households

Elderly HH +65 Widow headed Households with
with no economic household with disabled persons
support dependents (N=5)
(N=24)
(N=28)
Land-Based 88% 86% 80%
Wage-based 4% 7% 20%
Enterprise-based 0 0 0
Other sources 8% 7% 0

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

7.5.4 Gender Disaggregated Socio-economic Profile

7.5.4.1 Demographic Profile of Affected Villages

Of the 370 surveyed households in Dak Cheung District, the ratio between male and female are
roughly 1:1 (1,307 males versus 1,274 female), similarly to the country’s which stood at 1:1 (female
49.8: 50.2 male) (The World Bank, n.d.c). The gender ratio is slightly different between koumbans;
however the ratio remains roughly at 1:1 male to female. Akkelad villages appear to have slightly
higher male to female ratio than other koumban at 52% male to 48% female (Figure 7.60).

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 244
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.60: Gender Ratio by Koumban

49% 51% 49%

Koum Ban Kum BanDak Koum Ban Koum Ban Aekkalad Nam Zou Other villages
Xieng Luang Duem Nam Dae Xenakam (Dakcheung)
(N=466) (N=234) (N=279) (N=236) (N=689)

wMale =Female
Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

7.5.4.2 Education Attainment

In terms of education attainment, females have slightly lower average level of education than males
(according to Klls with village heads and youth groups). The average level of education for females is
up to year 3-4 of secondary school, while for males it was identified that the average education is year
4-5 of secondary school.

Based on the socio-economic household survey (Figure 7.61), the data shows that females
outnumber their male counterparts at not having received education (59% and 41% respectively).
Females and males equally receive primary education, while males have a slightly higher share of
receiving secondary education (54% and 46% respectively). The survey shows equal portion of males
and female receive vocational education, while males have a higher share of receiving university
education than females (60% and 40%) respectively. Notably, males and females equally attend post
graduate education.

Based on the 1,483 surveyed female population, the main reasons for discontinuing study include
lack of economic resources (19%), work (13%), marriage (11%), household chores (4%), no
educational establishment (3%), no interests in studying (2%), no reason (17%), and other reasons
(31%) including distance from school, illness and disabilities, age and failing (i.e., not making the
necessary grades to continue attending).

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 245
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.61: Education Attainment by Gender

None Basic Secondary level Vocational University level Not going to
Training school age

=Male #Female
Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

7.5.4.3 Maternal and Reproductive Health

Through the FGDs with women group, the average age of women getting pregnant is 15-18 years old.
Mostly, women give birth at home or at local healthcare centres. For those villages located closer to
the district hospitals women would give birth in hospitals.

7.5.4.4 Gender-based Violence

Based on the FGDs and site visit observation, gender-based violence does not seem to be an issue in
the villages within the Study Area. There have been no reports of gender-based violence to the village
heads by women or village heads that participated in the FGDs and KIls.

It is, however, worth noting that this information should be viewed in the country context. In the Lao
PDR, there are several traditional sayings describing the role of men and women in the family; for
example, “Men are the net, women are the basket”, “The husband should lead, the wife should follow”
and “The man is the boss and women are the labour”. These views, and many others, reinforce
gender inequality and creates disparity between the sexes, allowing men to have culturally accepted
control over women.

Many different types of violence, physical and non-physical have been reported during the survey
conducted for the United Nations ® looking into gender-based violence in rural Laos. 45% of the
women surveyed indicated that their spouses have been violent in some form towards them, revealing
the high incidence of domestic violence in the areas surveyed (Bokeo, Luangprabang, Savannakhet,
Salavan Provinces and Vientiane Province). These areas are however, located in the North of Laos
and not close to the Project. No information is available for the Project area.

88 CUSO/ GDG, nd.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 246
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

This survey suggests that even though gender-based violence is not prevalent in the Project affected
villages, it does not necessarily mean that it does not exist. It could be under-reported or that women
(and men) accept it as part of the cultural norms.

According to the survey above, the most common factors influencing violent behaviour, as described
by women victims, were that the violator was drunk, money, and work-related problems. Gender
inequality in family economics is a significant influencing factor in domestic violence. Education can
also be a factor in domestic violence as less educated women are more likely to experience violence
than women who have some or higher education.

7.5.4.5 Livelihood and Division of Labor

In general, female-headed households and male-headed households have similar livelihoods, i.e.
land-based livelihoods including rice, coffee and cassava cultivation, animal husbandry and NTFPs
collection. However, it is noticeable that female-headed households, particularly if the rest of the
family is composed of females, children or elderly, have a significant fewer cultivation land areas and
smaller animals holding size. Female-headed households may not have sufficient laborers for
collecting large woods for construction and maintenance of houses and barns as this task is mostly
undertaken by males. Additionally, these households may be more likely to experience food insecurity
as they have a lower agricultural productivity due to smaller farming size and lack male members to
undertake hunting to provide alternative food sources for the family.

Based on the FGDs with women groups, the main tasks undertaken by women in the households
include childcare and chores such as cooking, washing clothes, cleaning, etc. In addition, women
collect NTFP products such as firewood for cooking and food and conduct farm work. Notably, the
women groups interviewed noted they were responsible for income and expenditure management.
Women in the villages also engaged in handicrafts such as bamboo products and weaving, while men
are engaged in blacksmithing.

Based on the socio-economic HH survey, tasks undertaken by men and women are mostly equally
allocated including agricultural activities, water fetching, collecting firewood/fodder, grinding grains,
and livestock rearing. However, women have higher responsibility for cooking and cleaning and
childcare. Interestingly, women identified to have different levels of participation in purchasing goods
-34% indicated to have high participation while 30% indicated to have low participation (Figure 7.62).

Figure 7.62: Participation of Female in Agriculture and Household Activities

Livestock Rearing
Purchasing Goods

Child Care

Cooking and Cleaning
Washing Clothes

Grinding Grains

Collecting Firewood/fodder

Water fetching

Agriculture Activities

8

109 20% 30% 40% 50% 60% 70% 80% 90% 100%

@High =Equal mLow

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 247
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

7.5.4.6 Access to and Ownership of Land and Natural Resources

As discussed in Section 7.5.3.4 most people do not have land titles, only land use rights (i.e. land use
certificates) and booking land (no formal document). During the KIls with women groups, it was
identified that men and women usually have joint ownership of land. However, one women group
asserted that despite joint land ownership, most of land use certificates are in the husband’s names.
Whether both husband and wife names can be included on the land use certificates is dependent on
the practice of officials from the land use registration authorities, as in some villages the officials put
both males and female names on the land use certificates.

Based on the socio-economic HH survey, the level of ownership between men and women are shown
in Table 7.44. Approximately 50% of women and men have equal ownership of land, house, cash and
livestock. However, over 30% of women was identified to have unequal ownership of land and house
compared to their husbands. 74% of women do not have ownership of bank account deposit and 81%
do not have ownership of ornaments such as jewellery, ceramics, glassware, and furniture, etc.

Table 7.44: Ownership over property between male and female

Ownership High Equal Low None
Land 9% 49% 36% 5%
House 9% 56% 32% 3%
Cash 43% 41% 13% 3%
Livestock 4% 49% 11% 36%
Bank deposit 5% 16% 5% 74%
Ornaments 8% 10% 1% 81%

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021
7.5.4.7 Female Support Networks and Organizations

Lao Women’s Union (LWU)

In 1995, the Lao Women’s Union was established to protect the rights of all women in Lao PDR. The
main objectives and responsibilities of the LWU include: responding to women’s development needs;
promoting the status and roles of women; promoting unity amongst women of different ethnic groups
and social strata throughout the country. (LWU, n.d.). Another important part of the Lao Women’s
Union's work is advocating for the protection of women’s rights under the law, especially their right to
live free from violence and eliminate gender-based violence against women from all sections of
society (UNDP, 2021). The organizational system of LWU operates throughout the country at four
levels, namely: central; provincial/ministerial, District/municipal and village ones with a total
membership of 1,015,506 women (LWU, n.d.).

Through the FGDs with women groups, there are active village-level LWU in all villages. Women in
the village regularly participate meetings of LWU and some women are responsible for the LWU at
village levels with a representative in the villages participating in village and district level meetings.
Village LWU collects data related to women, provides assistance to women and vulnerable groups,
addresses gender-based issues, and promotes gender equality.

CARE International Laos in Dak Chueng District, Sekong Province

Care International is one of the main active NGOs in Dak Cheung District, particularly in the area of
women empowerment. Based on the FDGs with women groups in Dak Cheung District, CARE
International has implemented a framework of Gender Equality and Women's Empowerment by
supporting coffee cultivation, providing training and workshop on coffee processing and forming of

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 248
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

women’s groups (refer to Box 1). In addition, CARE also has been providing workshops on early
marriage and childbirth and family health planning for those interested, in collaboration with District
healthcare centres and office. CARE International also has programs targeting food security and
providing assistance to vulnerable people.

Box 2: Boosting Coffee Production Project

CARE is a global NGO that supports women equal opportunities to earn an income, gain access to their fair
share of resources, participate in decisions that affect their lives, and lead their communities through the
increasing impacts of climate disasters and other crises.
CARE Australia has established a Boosting Coffee Production project, which seeks to support coffee farmers
to increase their income. The Dak Cheung District is identified as a major location where this project is taking
place.
The Boosting Coffee Production project involves:
= Increasing farming knowledge within rural communities.
= Establishing women-led coffee producer groups, enabling women to access technical training in coffee
production, the establishment of crop nurseries and management of coffee gardens.
= Teaching women how to set up, use and maintain coffee processing centres and building their skills in
coffee grading, quality control, basic business and financial literacy.
= Promoting gender equality by applying CARE’s Social Analysis and Action and Engaging Men and
Boys at household and community levels. Both approaches help to change gender norms and roles
around doing housework and caring for children, elderly and people with a disability.
As this is an established program in the Dak Cheung District, the Project should liaise with CARE to determine
if there is potential for collaboration.

Source: CARE Australia, n.d.

District Health Office

In addition to LWU and CARE International, the District Office also work in collaborations with these
organizations to promote awareness about gender based violence and sexual health.

7.5.4.8 Participation in Decision-making Process and Financial Linkage

The FGDs with women groups indicate that mostly women and men make decisions related to finance
equally in the household; however, in most cases women do not have their own bank accounts. The
key areas of decision-making in which women and men make together include household
expenditure, saving, and education for children. Women are more dominant in making decisions
related to household chores, e.g. cooking and daily expenditure, e.g. food consumption.

Table 7.45 presents disaggregated data of level of decisions by women by different topics based on
the socio-economic HH survey. Women and men in general have equal decision-making power in
topics related to pregnancy, children, and household activities. Notably, 43% of the surveyed
households identified that women have high power in decision-making related to cash, while 74% of
women do not have power in decision-making for bank deposit. Women, however, were identified to
have low power in decision-making related to leaderships and politics in particular (45% of the
surveyed households).

Women also participate in the village and District meetings, in women’s union activities. Women also

identified to have increasing roles in village politics and administration (Dak Yen), responsible for
women’s union, or managing funds.

www.erm.com Version: 2.0 Project No. 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 249
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

Table 7.45: Level of Decision by Women by Topic

Level High Equal Low None

Topic

Activities 10% 72% 14% 4%
Agriculture 12% 66% 15% 7%
Land/house 5% 47% 13% 34%
Pregnancy 4% 89% 3% 4%
Children 6% 85% 4% 5%
Leaderships/politics 17% 21% 45% 17%
Outside home 11% 30% 28% 31%

Source: Socio-economic household survey by ERM/Innogreen, November and December 2021

7.5.4.9 Female’s Needs and Challenges

The FGDs with women groups have identified their main needs are improved healthcare and support

on livelihoods.

Women identified that they need support in improving livelihoods, including weaving and handicraft
training, vocational training, and cassava and coffee processing, in order to increase added values to
the agricultural products, and support different farming methods and seeds, which will have increased
values. Moreover, women also need support on the linkage of agricultural activities to the market.

Women representatives also expressed their needs for:

= Improved health care centers as currently medicine and medical personnel are not sufficient in
the existing healthcare; and

= Improved education for girls and boys and education facilities and supplies as currently these are

lacking.

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 250
ERM has over 160 offices across the following
countries and territories worldwide

Argentina
Australia
Belgium
Brazil
Canada
Chile
China
Colombia
France
Germany
Ghana
Guyana
Hong Kong
India
Indonesia
Ireland
Italy

Japan
Kazakhstan
Kenya
Malaysia
Mexico
Mozambique
Myanmar

The Netherlands
New Zealand
Norway
Panama
Peru

Poland
Portugal
Puerto Rico
Romania
Russia
Senegal
Singapore
South Africa
South Korea
Spain
Sweden
Switzerland
Taiwan
Tanzania
Thailand
UAE

UK

US

Vietnam

The business of sustainability

ERM-Siam Co., Ltd.

179 Bangkok City Tower 24th Floor,
South Sathorn Road, Thungmahamek,
Sathorn, Bangkok 10120, Thailand

T: (662) 679 5200

www.erm.com

